 
EX-10.59.05






(Space above reserved for Recorder of Deeds certification)


Title of Document:
Multifamily Mortgage, Assignment of Rents and Security Agreement and Fixture
Filing

 
(Multistate)



Date of
Document:                                                                             
April 30, 2008


Grantor(s):
Emerikeyt Liberal Springs LLC, a Delaware limited liability company



Grantee(s):
KeyCorp Real Estate Capital Markets, Inc., an Ohio corporation



Grantee(s) Mailing Address:
127 Public Square, Cleveland, Ohio 44114



 
Legal Description:





 
Reference Book and Page(s):



The maximum principal amount of the indebtedness secured by this Multistate
Mortgage, exclusive of protective advances, is $25,371,000.00.


 
Return to:

 
Roger Dains

 
Chicago Title Insurance Company

 
106 W. 11th Street, #1800

 
Kansas City, MO 64015

 
CTIC File no.:  20082318


 
 

--------------------------------------------------------------------------------

 























MULTIFAMILY MORTGAGE,
ASSIGNMENT OF RENTS
AND SECURITY AGREEMENT
AND FIXTURE FILING  
(MULTISTATE)
(KANSAS)












Prepared by, and after recording
return to:
James J. Schwert, Esquire
Oppenheimer Wolff & Donnelly LLP
Plaza VII, Suite 3300
45 S. Seventh Street
Minneapolis, MN 55402





 




FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                                          
Form 4017  
KANSAS
© 1997-2001 Fannie Mae


 
 

--------------------------------------------------------------------------------

 


 
TABLE OF CONTENTS
           
PAGE
     
1
DEFINITIONS.
1
2
UNIFORM COMMERCIAL CODE SECURITY AGREEMENT.
6
3
ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.
7
4
ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED PROPERTY.
9
5
PAYMENT OF INDEBTEDNESS; PERFORMANCE UNDER LOAN DOCUMENTS; PREPAYMENT PREMIUM.
11
6
EXCULPATION.
11
7
DEPOSITS FOR TAXES, INSURANCE AND OTHER CHARGES.
12
8
COLLATERAL AGREEMENTS.
13
9
APPLICATION OF PAYMENTS.
13
10
COMPLIANCE WITH LAWS.
13
11
USE OF PROPERTY.
14
12
PROTECTION OF LENDER'S SECURITY.
14
13
INSPECTION.
14





 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
© 1997-2001 Fannie Mae
 
Page -i

--------------------------------------------------------------------------------

 



14
BOOKS AND RECORDS; FINANCIAL REPORTING.
14
15
TAXES; OPERATING EXPENSES.
16
16
LIENS; ENCUMBRANCES.
17
17
PRESERVATION, MANAGEMENT AND MAINTENANCE OF MORTGAGED PROPERTY.
17
18
ENVIRONMENTAL HAZARDS.
18
19
PROPERTY AND LIABILITY INSURANCE.
24
20
CONDEMNATION.
26
21
TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.
26
22
EVENTS OF DEFAULT.
30
23
REMEDIES CUMULATIVE.
31
24
FORBEARANCE.
31
25
LOAN CHARGES.
32
26
WAIVER OF STATUTE OF LIMITATIONS.
32
27
WAIVER OF MARSHALLING.
32
28
FURTHER ASSURANCES.
32

 


 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
© 1997-2001 Fannie Mae
 
Page -ii

--------------------------------------------------------------------------------

 
 


29
ESTOPPEL CERTIFICATE.
33
30
GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.
33
31
NOTICE.
33
32
SALE OF NOTE; CHANGE IN SERVICER.
34
33
SINGLE ASSET BORROWER.
34
34
SUCCESSORS AND ASSIGNS BOUND.
34
35
JOINT AND SEVERAL LIABILITY.
34
36
RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY.
34
37
SEVERABILITY; AMENDMENTS.
35
38
CONSTRUCTION.
35
39
LOAN SERVICING.
35
40
DISCLOSURE OF INFORMATION.
35
41
NO CHANGE IN FACTS OR CIRCUMSTANCES.
36
42
SUBROGATION.
36
43
ACCELERATION; REMEDIES.
36


 

 


 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
© 1997-2001 Fannie Mae
 
Page -iii

--------------------------------------------------------------------------------

 



44
RELEASE.
36
45
FINANCING STATEMENT.
36
46
APPOINTMENT OF RECEIVER.
37
47
WAIVER OF REDEMPTION.
37
48
WAIVER OF TRIAL BY JURY
37








 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
© 1997-2001 Fannie Mae
 
Page -iv

--------------------------------------------------------------------------------

 
MULTIFAMILY MORTGAGE,
ASSIGNMENT OF RENTS
AND SECURITY AGREEMENT
AND FIXTURE FILING
 (MULTISTATE)


THIS MULTIFAMILY MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT AND
FIXTURE FILING (the "Instrument") is dated as of the 30th day of April, 2008,
between EMERIKEYT LIBERAL SPRINGS, LLC, a limited liability company organized
and existing under the laws of Delaware, whose address is c/o Emeritus
Corporation, 3131 Elliott Avenue, #500, Seattle, Washington 98121, as mortgagor
("Borrower"), and KEYCORP REAL ESTATE CAPITAL MARKETS, INC., a corporation
organized and existing under the laws of Ohio, whose address is 127 Public
Square, Cleveland, Ohio 44114, as mortgagee ("Lender").


Borrower is indebted to Lender in the principal amount of Five Million Three
Hundred Ten Thousand Dollars ($5,310,000), as evidenced by Borrower's
Multifamily Note payable to Lender, dated as of the date of this Instrument, and
maturing on May 1, 2018.


TO SECURE TO LENDER the repayment of the Indebtedness, and all renewals,
extensions and modifications of the Indebtedness, and the performance of the
covenants and agreements of Borrower contained in the Loan Documents, Borrower
hereby mortgages, warrants, grants, conveys and assigns to Lender the Mortgaged
Property, including the Land located in Seward County, State of Kansas and
described in Exhibit A attached to this Instrument.


Borrower represents and warrants that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to mortgage, grant,
convey and assign the Mortgaged Property, and that the Mortgaged Property is
unencumbered.  Borrower covenants that Borrower will warrant and defend
generally the title to the Mortgaged Property against all claims and demands,
subject to any easements and restrictions listed in a schedule of exceptions to
coverage in any title insurance policy issued to Lender contemporaneously with
the execution and recordation of this Instrument and insuring Lender's interest
in the Mortgaged Property.


Covenants.  Borrower and Lender covenant and agree as follows:


1.           DEFINITIONS.


The following terms, when used in this Instrument (including when used in the
above recitals), shall have the following meanings:


(a)           "Borrower" means all persons or entities identified as "Borrower"
in the first paragraph of this Instrument, together with their successors and
assigns.





 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 1

--------------------------------------------------------------------------------

 

(b)           "Collateral Agreement" means any separate agreement between
Borrower and Lender for the purpose of establishing replacement reserves for the
Mortgaged Property, establishing a fund to assure completion of repairs or
improvements specified in that agreement, or assuring reduction of the
outstanding principal balance of the Indebtedness if the occupancy of or income
from the Mortgaged Property does not increase to a level specified in that
agreement, or any other agreement or agreements between Borrower and Lender
which provide for the establishment of any other fund, reserve or account.


(c)           "Environmental Permit" means any permit, license, or other
authorization issued under any Hazardous Materials Law with respect to any
activities or businesses conducted on or in relation to the Mortgaged Property.


(d)           "Event of Default" means the occurrence of any event listed in
Section 22.


(e)           "Fixtures" means all property which is so attached to the Land or
the Improvements as to constitute a fixture under applicable law, including:
machinery, equipment, engines, boilers, incinerators, installed building
materials; systems and equipment for the purpose of supplying or distributing
heating, cooling, electricity, gas, water, air, or light; antennas, cable,
wiring and conduits used in connection with radio, television, security, fire
prevention, or fire detection or otherwise used to carry electronic signals;
telephone systems and equipment; elevators and related machinery and equipment;
fire detection, prevention and extinguishing systems and apparatus; security and
access control systems and apparatus; plumbing systems; water heaters, ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances; light fixtures, awnings, storm windows and storm
doors; pictures, screens, blinds, shades, curtains and curtain rods; mirrors;
cabinets, paneling, rugs and floor and wall coverings; fences, trees and plants;
swimming pools; and exercise equipment.


(f)           "Governmental Authority" means any board, commission, department
or body of any municipal, county, state or federal governmental unit, or any
subdivision of any of them, that has or acquires jurisdiction over the Mortgaged
Property or the use, operation or improvement of the Mortgaged Property.


(g)           "Hazardous Materials" means petroleum and petroleum products and
compounds containing them, including gasoline, diesel fuel and oil; explosives;
flammable materials; radioactive materials; polychlorinated biphenyls ("PCBs")
and compounds containing them; lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on the Mortgaged Property is
prohibited by any federal, state or local authority; any substance that requires
special handling; and any other material or substance now or in the future
defined as a "hazardous substance," "hazardous material," "hazardous waste,"
"toxic substance," "toxic pollutant," "contaminant," or "pollutant" within the
meaning of any Hazardous Materials Law.





 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 2

--------------------------------------------------------------------------------

 

           (h)           "Hazardous Materials Laws" means all federal, state,
and local laws, ordinances and regulations and standards, rules, policies and
other governmental requirements, administrative rulings and court judgments and
decrees in effect now or in the future and including all amendments, that relate
to Hazardous Materials and apply to Borrower or to the Mortgaged Property.
Hazardous Materials Laws include, but are not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601,
et seq., the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et
seq., the Toxic Substance Control Act, 15 U.S.C. Section 2601, et seq., the
Clean Water Act, 33 U.S.C. Section 1251, et seq., and the Hazardous Materials
Transportation Act, 49 U.S.C. Section 5101, et seq., and their state analogs.


(i)           "Impositions" and "Imposition Deposits" are defined in
Section 7(a).


(j)           "Improvements" means the buildings, structures, improvements, and
alterations now constructed or at any time in the future constructed or placed
upon the Land, including any future replacements and additions.


(k)           "Indebtedness" means the principal of, interest on, and all other
amounts due at any time under, the Note, this Instrument or any other Loan
Document, including prepayment premiums, late charges, default interest, and
advances as provided in Section 12 to protect the security of this Instrument.


(l)           [Intentionally omitted]


(m)           "Key Principal" means the natural person(s) or entity identified
as such at the foot of this Instrument, and any person or entity who becomes a
Key Principal after the date of this Instrument and is identified as such in an
amendment or supplement to this Instrument.


(n)           "Land" means the land described in Exhibit A.


(o)           "Leases" means all present and future leases, subleases, licenses,
concessions or grants or other possessory interests now or hereafter in force,
whether oral or written, covering or affecting the Mortgaged Property, or any
portion of the Mortgaged Property (including proprietary leases or occupancy
agreements if Borrower is a cooperative housing corporation), and all
modifications, extensions or renewals.


(p)           "Lender" means the entity identified as "Lender" in the first
paragraph of this Instrument and its successors and assigns, or any subsequent
holder of the Note.


(q)           "Loan Documents" means the Note, this Instrument, all guaranties,
all indemnity agreements, all Collateral Agreements, O&M Programs, and any other
documents now or in the future executed by Borrower, Key Principal, any
guarantor or any other person in connection with the loan evidenced by the Note,
as such documents may be amended from time to time.



 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 3

--------------------------------------------------------------------------------

 



(r)           "Loan Servicer" means the entity that from time to time is
designated by Lender to collect payments and deposits and receive notices under
the Note, this Instrument and any other Loan Document, and otherwise to service
the loan evidenced by the Note for the benefit of Lender.  Unless Borrower
receives notice to the contrary, the Loan Servicer is the entity identified as
"Lender" in the first paragraph of this Instrument.


(s)           "Mortgaged Property" means all of Borrower's present and future
right, title and interest in and to all of the following:


 
(1)
the Land;



 
(2)
the Improvements;



 
(3)
the Fixtures;



 
(4)
the Personalty;



 
(5)
all current and future rights, including air rights, development rights, zoning
rights and other similar rights or interests, easements, tenements,
rights-of-way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses, and appurtenances related to or benefitting the Land or
the Improvements, or both, and all rights-of-way, streets, alleys and roads
which may have been or may in the future be vacated;



 
(6)
all proceeds paid or to be paid by any insurer of the Land, the Improvements,
the Fixtures, the Personalty or any other part of the Mortgaged Property,
whether or not Borrower obtained the insurance pursuant to Lender's requirement;



 
(7)
all awards, payments and other compensation made or to be made by any municipal,
state or federal authority with respect to the Land, the Improvements, the
Fixtures, the Personalty or any other part of the Mortgaged Property, including
any awards or settlements resulting from condemnation proceedings or the total
or partial taking of the Land, the Improvements, the Fixtures, the Personalty or
any other part of the Mortgaged Property under the power of eminent domain or
otherwise and including any conveyance in lieu thereof;



 
(8)
all contracts, options and other agreements for the sale of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property entered into by Borrower now or in the future, including




 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 4

--------------------------------------------------------------------------------

 

cash or securities deposited to secure performance by parties of their
obligations;


 
(9)
all proceeds from the conversion, voluntary or involuntary, of any of the above
into cash or liquidated claims, and the right to collect such proceeds;



 
(10)
all Rents and Leases;



 
(11)
all earnings, royalties, accounts receivable, issues and profits from the Land,
the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the loan secured by this Instrument and, if Borrower is
a cooperative housing corporation, maintenance charges or assessments payable by
shareholders or residents;



 
(12)
all Imposition Deposits;



 
(13)
all refunds or rebates of Impositions by any municipal, state or federal
authority or insurance company (other than refunds applicable to periods before
the real property tax year in which this Instrument is dated);



 
(14)
all tenant security deposits which have not been forfeited by any tenant under
any Lease; and



 
(15)
all names under or by which any of the above Mortgaged Property may be operated
or known, and all trademarks, trade names, and goodwill relating to any of the
Mortgaged Property.



(t)           "Note" means the Multifamily Note described on page 1 of this
Instrument, including the Acknowledgment and Agreement of Key Principal to
Personal Liability for Exceptions to Non-Recourse Liability (if any), and all
schedules, riders, allonges and addenda, as such Multifamily Note may be amended
from time to time.


(u)           "O&M Program" is defined in Section 18(a).


(v)           "Personalty" means all equipment, inventory, general intangibles
which are used now or in the future in connection with the ownership, management
or operation of the Land or the Improvements or are located on the Land or in
the Improvements, including furniture, furnishings, machinery, building
materials, appliances, goods, supplies, tools, books, records (whether in
written or electronic form), computer equipment (hardware and software) and
other tangible personal property (other than Fixtures) which are used now or in
the future in connection with the ownership, management or operation of the Land
or the Improvements or are located on the Land or in the Improvements, and any
operating agreements relating to the Land or the Improvements, and any surveys,
plans and specifications and contracts for architectural, engineering and



 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 5

--------------------------------------------------------------------------------

 

construction services relating to the Land or the Improvements and all other
intangible property and rights relating to the operation of, or used in
connection with, the Land or the Improvements, including all governmental
permits relating to any activities on the Land.


(w)           "Property Jurisdiction" is defined in Section 30(a).


(x)           "Rents" means all rents (whether from residential or
non-residential space), revenues and other income of the Land or the
Improvements, including subsidy payments received from any sources (including,
but not limited to payments under any Housing Assistance Payments Contract),
parking fees, laundry and vending machine income and fees and charges for food,
health care and other services provided at the Mortgaged Property, whether now
due, past due, or to become due, and deposits forfeited by tenants.


(y)           "Taxes" means all taxes, assessments, vault rentals and other
charges, if any, general, special or otherwise, including all assessments for
schools, public betterments and general or local improvements, which are levied,
assessed or imposed by any public authority or quasi-public authority, and
which, if not paid, will become a lien, on the Land or the Improvements.


(z)           "Transfer" means (A) a sale, assignment, transfer or other
disposition (whether voluntary, involuntary or by operation of law); (B) the
granting, creating or attachment of a lien, encumbrance or security interest
(whether voluntary, involuntary or by operation of law); (C) the issuance or
other creation of an ownership interest in a legal entity, including a
partnership interest, interest in a limited liability company or corporate
stock; (D) the withdrawal, retirement, removal or involuntary resignation of a
partner in a partnership or a member or manager in a limited liability company;
or (E) the merger, dissolution, liquidation, or consolidation of a legal
entity.  "Transfer" does not include (i) a conveyance of the Mortgaged Property
at a judicial or non-judicial foreclosure sale under this Instrument or (ii) the
Mortgaged Property becoming part of a bankruptcy estate by operation of law
under the United States Bankruptcy Code.  For purposes of defining the term
"Transfer," the term "partnership" shall mean a general partnership, a limited
partnership, a joint venture and a limited liability partnership, and the term
"partner" shall mean a general partner, a limited partner and a joint venturer.


2.           UNIFORM COMMERCIAL CODE SECURITY AGREEMENT.


This Instrument is also a security agreement under the Uniform Commercial Code
for any of the Mortgaged Property which, under applicable law, may be subject to
a security interest under the Uniform Commercial Code, whether acquired now or
in the future, and all products and cash and non-cash proceeds thereof
(collectively, "UCC Collateral"), and Borrower hereby grants to Lender a
security interest in the UCC Collateral.  Borrower hereby authorizes Lender to
file financing statements, continuation statements and financing statement
amendments in such form as Lender may require to perfect or continue the
perfection of this security interest and Borrower agrees, if Lender so requests,
to execute and deliver to Lender such financing statements, continuation
statements and amendments.  Borrower shall pay all filing costs and all costs
and



 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 6

--------------------------------------------------------------------------------

 

expenses of any record searches for financing statements that Lender may
require.  Without the prior written consent of Lender, Borrower shall not create
or permit to exist any other lien or security interest in any of the UCC
Collateral.  If an Event of Default has occurred and is continuing, Lender shall
have the remedies of a secured party under the Uniform Commercial Code, in
addition to all remedies provided by this Instrument or existing under
applicable law.  In exercising any remedies, Lender may exercise its remedies
against the UCC Collateral separately or together, and in any order, without in
any way affecting the availability of Lender's other remedies.  This Instrument
constitutes a financing statement with respect to any part of the Mortgaged
Property which is or may become a Fixture.


3.           ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.


(a)           As part of the consideration for the Indebtedness, Borrower
absolutely and unconditionally assigns and transfers to Lender all Rents. It is
the intention of Borrower to establish a present, absolute and irrevocable
transfer and assignment to Lender of all Rents and to authorize and empower
Lender to collect and receive all Rents without the necessity of further action
on the part of Borrower.  Promptly upon request by Lender, Borrower agrees to
execute and deliver such further assignments as Lender may from time to time
require.  Borrower and Lender intend this assignment of Rents to be immediately
effective and to constitute an absolute present assignment and not an assignment
for additional security only.  For purposes of giving effect to this absolute
assignment of Rents, and for no other purpose, Rents shall not be deemed to be a
part of the "Mortgaged Property," as that term is defined in Section
1(s).  However, if this present, absolute and unconditional assignment of Rents
is not enforceable by its terms under the laws of the Property Jurisdiction,
then the Rents shall be included as a part of the Mortgaged Property and it is
the intention of the Borrower that in this circumstance this Instrument create
and perfect a lien on Rents in favor of Lender, which lien shall be effective as
of the date of this Instrument.


           (b)           After the occurrence of an Event of Default, Borrower
authorizes Lender to collect, sue for and compromise Rents and directs each
tenant of the Mortgaged Property to pay all Rents to, or as directed by, Lender,
and Borrower shall, upon Borrower's receipt of any Rents from any sources
(including, but not limited to subsidy payments under any Housing Assistance
Payments Contract), pay the total amount of such receipts to the
Lender.  However, until the occurrence of an Event of Default, Lender hereby
grants to Borrower a revocable license to collect and receive all Rents, to hold
all Rents in trust for the benefit of Lender and to apply all Rents to pay the
installments of interest and principal then due and payable under the Note and
the other amounts then due and payable under the other Loan Documents, including
Imposition Deposits, and to pay the current costs and expenses of managing,
operating and maintaining the Mortgaged Property, including utilities, Taxes and
insurance premiums (to the extent not included in Imposition Deposits), tenant
improvements and other capital expenditures.  So long as no Event of Default has
occurred and is continuing, the Rents remaining after application pursuant to
the preceding sentence may be retained by Borrower free and clear of, and
released from, Lender's rights with respect to Rents under this
Instrument.  From and after the occurrence of an Event of Default, and without
the



 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 7

--------------------------------------------------------------------------------

 

necessity of Lender entering upon and taking and maintaining control of the
Mortgaged Property directly, or by a receiver, Borrower's license to collect
Rents shall automatically terminate and Lender shall without notice be entitled
to all Rents as they become due and payable, including Rents then due and
unpaid.  Borrower shall pay to Lender upon demand all Rents to which Lender is
entitled.  At any time on or after the date of Lender's demand for Rents, Lender
may give, and Borrower hereby irrevocably authorizes Lender to give, notice to
all tenants of the Mortgaged Property instructing them to pay all Rents to
Lender, no tenant shall be obligated to inquire further as to the occurrence or
continuance of an Event of Default, and no tenant shall be obligated to pay to
Borrower any amounts which are actually paid to Lender in response to such a
notice.  Any such notice by Lender shall be delivered to each tenant personally,
by mail or by delivering such demand to each rental unit.  Borrower shall not
interfere with and shall cooperate with Lender's collection of such Rents.


(c)           Borrower represents and warrants to Lender that Borrower has not
executed any prior assignment of Rents (other than an assignment of Rents
securing indebtedness that will be paid off and discharged with the proceeds of
the loan evidenced by the Note), that Borrower has not performed, and Borrower
covenants and agrees that it will not perform, any acts and has not executed,
and shall not execute, any instrument which would prevent Lender from exercising
its rights under this Section 3, and that at the time of execution of this
Instrument there has been no anticipation or prepayment of any Rents for more
than two months prior to the due dates of such Rents.  Borrower shall not
collect or accept payment of any Rents more than two months prior to the due
dates of such Rents.


(d)           If an Event of Default has occurred and is continuing, Lender may,
regardless of the adequacy of Lender's security or the solvency of Borrower and
even in the absence of waste, enter upon and take and maintain full control of
the Mortgaged Property in order to perform all acts that Lender in its
discretion determines to be necessary or desirable for the operation and
maintenance of the Mortgaged Property, including the execution, cancellation or
modification of Leases, the collection of all Rents, the making of repairs to
the Mortgaged Property and the execution or termination of contracts providing
for the management, operation or maintenance of the Mortgaged Property, for the
purposes of enforcing the assignment of Rents pursuant to Section 3(a),
protecting the Mortgaged Property or the security of this Instrument, or for
such other purposes as Lender in its discretion may deem necessary or
desirable.  Alternatively, if an Event of Default has occurred and is
continuing, regardless of the adequacy of Lender's security, without regard to
Borrower's solvency and without the necessity of giving prior notice (oral or
written) to Borrower, Lender may apply to any court having jurisdiction for the
appointment of a receiver for the Mortgaged Property to take any or all of the
actions set forth in the preceding sentence.  If Lender elects to seek the
appointment of a receiver for the Mortgaged Property at any time after an Event
of Default has occurred and is continuing, Borrower, by its execution of this
Instrument, expressly consents to the appointment of such receiver, including
the appointment of a receiver ex parte if permitted by applicable law.  Lender
or the receiver, as the case may be, shall be entitled to receive a reasonable
fee for managing the Mortgaged Property.  Immediately upon appointment of a
receiver or immediately upon the Lender's entering upon and taking possession
and control of the Mortgaged



 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 8

--------------------------------------------------------------------------------

 

Property, Borrower shall surrender possession of the Mortgaged Property to
Lender or the receiver, as the case may be, and shall deliver to Lender or the
receiver, as the case may be, all documents, records (including records on
electronic or magnetic media), accounts, surveys, plans, and specifications
relating to the Mortgaged Property and all security deposits and prepaid
Rents.  In the event Lender takes possession and control of the Mortgaged
Property, Lender may exclude Borrower and its representatives from the Mortgaged
Property.  Borrower acknowledges and agrees that the exercise by Lender of any
of the rights conferred under this Section 3 shall not be construed to make
Lender a mortgagee-in-possession of the Mortgaged Property so long as Lender has
not itself entered into actual possession of the Land and Improvements.


(e)           If Lender enters the Mortgaged Property, Lender shall be liable to
account only to Borrower and only for those Rents actually received.  Lender
shall not be liable to Borrower, anyone claiming under or through Borrower or
anyone having an interest in the Mortgaged Property, by reason of any act or
omission of Lender under this Section 3, and Borrower hereby releases and
discharges Lender from any such liability to the fullest extent permitted by
law.


(f)           If the Rents are not sufficient to meet the costs of taking
control of and managing the Mortgaged Property and collecting the Rents, any
funds expended by Lender for such purposes shall become an additional part of
the Indebtedness as provided in Section 12.


(g)           Any entering upon and taking of control of the Mortgaged Property
by Lender or the receiver, as the case may be, and any application of Rents as
provided in this Instrument shall not cure or waive any Event of Default or
invalidate any other right or remedy of Lender under applicable law or provided
for in this Instrument.


4.           ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED PROPERTY.


(a)           As part of the consideration for the Indebtedness, Borrower
absolutely and unconditionally assigns and transfers to Lender all of Borrower's
right, title and interest in, to and under the Leases, including Borrower's
right, power and authority to modify the terms of any such Lease, or extend or
terminate any such Lease.   It is the intention of Borrower to establish a
present, absolute and irrevocable transfer and assignment to Lender of all of
Borrower's right, title and interest in, to and under the Leases.  Borrower and
Lender intend this assignment of the Leases to be immediately effective and to
constitute an absolute present assignment and not an assignment for additional
security only.  For purposes of giving effect to this absolute assignment of the
Leases, and for no other purpose, the Leases shall not be deemed to be a part of
the "Mortgaged Property," as that term is defined in Section 1(s).  However, if
this present, absolute and unconditional assignment of the Leases is not
enforceable by its terms under the laws of the Property Jurisdiction, then the
Leases shall be included as a part of the Mortgaged Property and it is the
intention of the Borrower that in this circumstance this Instrument create and
perfect a lien on the Leases in favor of Lender, which lien shall be effective
as of the date of this Instrument.





 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 9

--------------------------------------------------------------------------------

 

(b)           Until Lender gives notice to Borrower of Lender's exercise of its
rights under this Section 4, Borrower shall have all rights, power and authority
granted to Borrower under any Lease (except as otherwise limited by this
Section or any other provision of this Instrument), including the right, power
and authority to modify the terms of any Lease or extend or terminate any
Lease.  Upon the occurrence of an Event of Default, the permission given to
Borrower pursuant to the preceding sentence to exercise all rights, power and
authority under Leases shall automatically terminate.  Borrower shall comply
with and observe Borrower's obligations under all Leases, including Borrower's
obligations pertaining to the maintenance and disposition of tenant security
deposits.


(c)           Borrower acknowledges and agrees that the exercise by Lender,
either directly or by a receiver, of any of the rights conferred under this
Section 4 shall not be construed to make Lender a mortgagee-in-possession of the
Mortgaged Property so long as Lender has not itself entered into actual
possession of the Land and the Improvements.  The acceptance by Lender of the
assignment of the Leases pursuant to Section 4(a) shall not at any time or in
any event obligate Lender to take any action under this Instrument or to expend
any money or to incur any expenses.  Lender shall not be liable in any way for
any injury or damage to person or property sustained by any person or persons,
firm or corporation in or about the Mortgaged Property.  Prior to Lender's
actual entry into and taking possession of the Mortgaged Property, Lender shall
not (i) be obligated to perform any of the terms, covenants and conditions
contained in any Lease (or otherwise have any obligation with respect to any
Lease); (ii) be obligated to appear in or defend any action or proceeding
relating to the Lease or the Mortgaged Property; or (iii) be responsible for the
operation, control, care, management or repair of the Mortgaged Property or any
portion of the Mortgaged Property.  The execution of this Instrument by Borrower
shall constitute conclusive evidence that all responsibility for the operation,
control, care, management and repair of the Mortgaged Property is and shall be
that of Borrower, prior to such actual entry and taking of possession.


(d)           Upon delivery of notice by Lender to Borrower of Lender's exercise
of Lender's rights under this Section 4 at any time after the occurrence of an
Event of Default, and without the necessity of Lender entering upon and taking
and maintaining control of the Mortgaged Property directly, by a receiver, or by
any other manner or proceeding permitted by the laws of the Property
Jurisdiction, Lender immediately shall have all rights, powers and authority
granted to Borrower under any Lease, including the right, power and authority to
modify the terms of any such Lease, or extend or terminate any such Lease.


(e)           Borrower shall, promptly upon Lender's request, deliver to Lender
an executed copy of each residential Lease then in effect. All Leases for
residential dwelling units shall be on forms approved by Lender, shall be for
initial terms of at least six months and not more than two years, and shall not
include options to purchase.  If customary in the applicable market, residential
Leases with terms of less than six months may be permitted with Lender's prior
written consent.


(f)           Borrower shall not lease any portion of the Mortgaged Property for
non-residential use except with the prior written consent of Lender and Lender's
prior written approval of the Lease



 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 10

--------------------------------------------------------------------------------

 

agreement.  Borrower shall not modify the terms of, or extend or terminate, any
Lease for non-residential use (including any Lease in existence on the date of
this Instrument) without the prior written consent of Lender.  Borrower shall,
without request by Lender, deliver an executed copy of each non-residential
Lease to Lender promptly after such Lease is signed.  All non-residential
Leases, including renewals or extensions of existing Leases, shall specifically
provide that (1) such Leases are subordinate to the lien of this Instrument
(unless waived in writing by Lender); (2) the tenant shall attorn to Lender and
any purchaser at a foreclosure sale, such attornment to be self-executing and
effective upon acquisition of title to the Mortgaged Property by any purchaser
at a foreclosure sale or by Lender in any manner; (3) the tenant agrees to
execute such further evidences of attornment as Lender or any purchaser at a
foreclosure sale may from time to time request; (4) the Lease shall not be
terminated by foreclosure or any other transfer of the Mortgaged Property; (5)
after a foreclosure sale of the Mortgaged Property, Lender or any other
purchaser at such foreclosure sale may, at Lender's or such purchaser's option,
accept or terminate such Lease; and (6) the tenant shall, upon receipt after the
occurrence of an Event of Default of a written request from Lender, pay all
Rents payable under the Lease to Lender.


(g)           Borrower shall not receive or accept Rent under any Lease (whether
residential or non-residential) for more than two months in advance.


5.           PAYMENT OF INDEBTEDNESS; PERFORMANCE UNDER LOAN DOCUMENTS;
PREPAYMENT PREMIUM.


Borrower shall pay the Indebtedness when due in accordance with the terms of the
Note and the other Loan Documents and shall perform, observe and comply with all
other provisions of the Note and the other Loan Documents.  Borrower shall pay a
prepayment premium in connection with certain prepayments of the Indebtedness,
including a payment made after Lender's exercise of any right of acceleration of
the Indebtedness, as provided in the Note.


6.           EXCULPATION.


Borrower's personal liability for payment of the Indebtedness and for
performance of the other obligations to be performed by it under this Instrument
is limited in the manner, and to the extent, provided in the Note.





 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 11

--------------------------------------------------------------------------------

 

7.           DEPOSITS FOR TAXES, INSURANCE AND OTHER CHARGES.


(a)           Borrower shall deposit with Lender on the day monthly installments
of principal or interest, or both, are due under the Note (or on another day
designated in writing by Lender), until the Indebtedness is paid in full, an
additional amount sufficient to accumulate with Lender the entire sum required
to pay, when due (1) any water and sewer charges which, if not paid, may result
in a lien on all or any part of the Mortgaged Property, (2) the premiums for
fire and other hazard insurance, rent loss insurance and such other insurance as
Lender may require under Section 19, (3) Taxes, and (4) amounts for other
charges and expenses which Lender at any time reasonably deems necessary to
protect the Mortgaged Property, to prevent the imposition of liens on the
Mortgaged Property, or otherwise to protect Lender's interests, all as
reasonably estimated from time to time by Lender.  The amounts deposited under
the preceding sentence are collectively referred to in this Instrument as the
"Imposition Deposits".  The obligations of Borrower for which the Imposition
Deposits are required are collectively referred to in this Instrument as
"Impositions".  The amount of the Imposition Deposits shall be sufficient to
enable Lender to pay each Imposition before the last date upon which such
payment may be made without any penalty or interest charge being added.  Lender
shall maintain records indicating how much of the monthly Imposition Deposits
and how much of the aggregate Imposition Deposits held by Lender are held for
the purpose of paying Taxes, insurance premiums and each other obligation of
Borrower for which Imposition Deposits are required.  Any waiver by Lender of
the requirement that Borrower remit Imposition Deposits to Lender may be revoked
by Lender, in Lender's discretion, at any time upon notice to Borrower.


(b)           Imposition Deposits shall be held in an institution (which may be
Lender, if Lender is such an institution) whose deposits or accounts are insured
or guaranteed by a federal agency.  Lender shall not be obligated to open
additional accounts or deposit Imposition Deposits in additional institutions
when the amount of the Imposition Deposits exceeds the maximum amount of the
federal deposit insurance or guaranty.  Lender shall apply the Imposition
Deposits to pay Impositions so long as no Event of Default has occurred and is
continuing.  Unless applicable law requires, Lender shall not be required to pay
Borrower any interest, earnings or profits on the Imposition Deposits.  Borrower
hereby pledges and grants to Lender a security interest in the Imposition
Deposits as additional security for all of Borrower's obligations under this
Instrument and the other Loan Documents.  Any amounts deposited with Lender
under this Section 7 shall not be trust funds, nor shall they operate to reduce
the Indebtedness, unless applied by Lender for that purpose under Section 7(e).


(c)           If Lender receives a bill or invoice for an Imposition, Lender
shall pay the Imposition from the Imposition Deposits held by Lender.  Lender
shall have no obligation to pay any Imposition to the extent it exceeds
Imposition Deposits then held by Lender.  Lender may pay an Imposition according
to any bill, statement or estimate from the appropriate public office or
insurance company without inquiring into the accuracy of the bill, statement or
estimate or into the validity of the Imposition.





 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 12

--------------------------------------------------------------------------------

 

(d)           If at any time the amount of the Imposition Deposits held by
Lender for payment of a specific Imposition exceeds the amount reasonably deemed
necessary by Lender, the excess shall be credited against future installments of
Imposition Deposits.  If at any time the amount of the Imposition Deposits held
by Lender for payment of a specific Imposition is less than the amount
reasonably estimated by Lender to be necessary, Borrower shall pay to Lender the
amount of the deficiency within 15 days after notice from Lender.


(e)           If an Event of Default has occurred and is continuing, Lender may
apply any Imposition Deposits, in any amounts and in any order as Lender
determines, in Lender's discretion, to pay any Impositions or as a credit
against the Indebtedness. Upon payment in full of the Indebtedness, Lender shall
refund to Borrower any Imposition Deposits held by Lender.


8.           COLLATERAL AGREEMENTS.


Borrower shall deposit with Lender such amounts as may be required by any
Collateral Agreement and shall perform all other obligations of Borrower under
each Collateral Agreement.


9.           APPLICATION OF PAYMENTS.


If at any time Lender receives, from Borrower or otherwise, any amount
applicable to the Indebtedness which is less than all amounts due and payable at
such time, then Lender may apply that payment to amounts then due and payable in
any manner and in any order determined by Lender, in Lender's
discretion.  Neither Lender's acceptance of an amount which is less than all
amounts then due and payable nor Lender's application of such payment in the
manner authorized shall constitute or be deemed to constitute either a waiver of
the unpaid amounts or an accord and satisfaction.  Notwithstanding the
application of any such amount to the Indebtedness,  Borrower's obligations
under this Instrument and the Note shall remain unchanged.


10.           COMPLIANCE WITH LAWS.


Borrower shall comply with all laws, ordinances, regulations and requirements of
any Governmental Authority and all recorded lawful covenants and agreements
relating to or affecting the Mortgaged Property, including all laws, ordinances,
regulations, requirements and covenants pertaining to health and safety,
construction of improvements on the Mortgaged Property, fair housing, zoning and
land use, and Leases.  Borrower also shall comply with all applicable laws that
pertain to the maintenance and disposition of tenant security
deposits.  Borrower shall at all times maintain records sufficient to
demonstrate  compliance with the provisions of this Section 10.  Borrower shall
take appropriate measures to prevent, and shall not engage in or knowingly
permit, any illegal activities at the Mortgaged Property that could endanger
tenants or visitors, result in damage to the Mortgaged Property, result in
forfeiture of the Mortgaged Property, or otherwise materially impair the lien
created by this Instrument or Lender's interest in the Mortgaged
Property.  Borrower represents and warrants to Lender that no portion of the
Mortgaged Property has been or will be purchased with the proceeds of any
illegal activity.



 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 13

--------------------------------------------------------------------------------

 



11.           USE OF PROPERTY.


Unless required by applicable law, Borrower shall not (a) except for any change
in use approved by Lender, allow changes in the use for which all or any part of
the Mortgaged Property is being used at the time this Instrument was executed,
(b) convert any individual dwelling units or common areas to commercial use, (c)
initiate or acquiesce in a change in the zoning classification of the Mortgaged
Property, or (d) establish any condominium or cooperative regime with respect to
the Mortgaged Property.


12.           PROTECTION OF LENDER'S SECURITY.


(a)           If Borrower fails to perform any of its obligations under this
Instrument or any other Loan Document, or if any action or proceeding is
commenced which purports to affect the Mortgaged Property, Lender's security or
Lender's rights under this Instrument, including eminent domain, insolvency,
code enforcement, civil or criminal forfeiture, enforcement of Hazardous
Materials Laws, fraudulent conveyance or reorganizations or proceedings
involving a bankrupt or decedent, then Lender at Lender's option may make such
appearances, disburse such sums and take such actions as Lender reasonably deems
necessary to perform such obligations of Borrower and to protect Lender's
interest, including (1) payment of fees and out-of-pocket expenses of attorneys,
accountants, inspectors and consultants, (2) entry upon the Mortgaged Property
to make repairs or secure the Mortgaged Property, (3) procurement of the
insurance required by Section 19, and (4) payment of amounts which Borrower has
failed to pay under Sections 15 and 17.


(b)           Any amounts disbursed by Lender under this Section 12, or under
any other provision of this Instrument that treats such disbursement as being
made under this Section 12, shall be added to, and become part of, the principal
component of the Indebtedness, shall be immediately due and payable and shall
bear interest from the date of disbursement until paid at the "Default Rate", as
defined in the Note.


(c)           Nothing in this Section 12 shall require Lender to incur any
expense or take any action.


13.           INSPECTION.


Lender, its agents, representatives, and designees may make or cause to be made
entries upon and inspections of the Mortgaged Property (including environmental
inspections and tests) during normal business hours, or at any other reasonable
time.


14.           BOOKS AND RECORDS; FINANCIAL REPORTING.


(a)           Borrower shall keep and maintain at all times at the Mortgaged
Property or the management agent's offices, and upon Lender's request shall make
available at the Mortgaged



 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 14

--------------------------------------------------------------------------------

 

Property, complete and accurate books of account and records (including copies
of supporting bills and invoices) adequate to reflect correctly the operation of
the Mortgaged Property, and copies of all written contracts, Leases, and other
instruments which affect the Mortgaged Property.  The books, records, contracts,
Leases and other instruments shall be subject to examination and inspection at
any reasonable time by Lender.


(b)            Borrower shall furnish to Lender all of the following:


 
(1)
within 120 days after the end of each fiscal year of Borrower, a statement of
income and expenses for Borrower's operation of the Mortgaged Property for that
fiscal year, a statement of changes in financial position of Borrower relating
to the Mortgaged Property for that fiscal year and, when requested by Lender, a
balance sheet showing all assets and liabilities of Borrower relating to the
Mortgaged Property as of the end of that fiscal year;



 
(2)
within 120 days after the end of each fiscal year of Borrower, and at any other
time upon Lender's request, a rent schedule for the Mortgaged Property showing
the name of each tenant, and for each tenant, the space occupied, the lease
expiration date, the rent payable for the current month, the date through which
rent has been paid, and any related information requested by Lender;



 
(3)
within 120 days after the end of each fiscal year of Borrower, and at any other
time upon Lender's request, an accounting of all security deposits held pursuant
to all Leases, including the name of the institution (if any) and the names and
identification numbers of the accounts (if any) in which such security deposits
are held and the name of the person to contact at such financial institution,
along with any authority or release necessary for Lender to access information
regarding such accounts;



 
(4)
within 120 days after the end of each fiscal year of Borrower, and at any other
time upon Lender's request, a statement that identifies all owners of any
interest in Borrower and the interest held by each, if Borrower is a
corporation, all officers and directors of Borrower, and if Borrower is a
limited liability company, all managers who are not members;



 
(5)
upon Lender's request, a monthly property management report for the Mortgaged
Property, showing the number of inquiries made and rental applications received
from tenants or prospective tenants and deposits received from tenants and any
other information requested by Lender;






 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 15

--------------------------------------------------------------------------------

 

 
(6)
upon Lender's request, a balance sheet, a statement of income and expenses for
Borrower and a statement of changes in financial position of Borrower for
Borrower's most recent fiscal year; and



 
(7)
if required by Lender, a statement of income and expense for the Mortgaged
Property for the prior month or quarter.



(c)           Each of the statements, schedules and reports required by
Section 14(b) shall be certified to be complete and accurate by an individual
having authority to bind Borrower, and shall be in such form and contain such
detail as Lender may reasonably require.  Lender also may require that any
statements, schedules or reports be audited at Borrower's expense by independent
certified public accountants acceptable to Lender.


(d)           If Borrower fails to provide in a timely manner the statements,
schedules and reports required by Section 14(b), Lender shall have the right to
have Borrower's books and records audited, at Borrower's expense, by independent
certified public accountants selected by Lender in order to obtain such
statements, schedules and reports, and all related costs and expenses of Lender
shall become immediately due and payable and shall become an additional part of
the Indebtedness as provided in Section 12.


(e)           If an Event of Default has occurred and is continuing, Borrower
shall deliver to Lender upon written demand all books and records relating to
the Mortgaged Property or its operation.


(f)           Borrower authorizes Lender to obtain a credit report on Borrower
at any time.


(g)           If an Event of Default has occurred and Lender has not previously
required Borrower to furnish a quarterly statement of income and expense for the
Mortgaged Property, Lender may require Borrower to furnish such a statement
within 45 days after the end of each fiscal quarter of Borrower following such
Event of Default.


15.           TAXES; OPERATING EXPENSES.


(a)           Subject to the provisions of Section 15(c) and Section 15(d),
Borrower shall pay, or cause to be paid, all Taxes when due and before the
addition of any interest, fine, penalty  or cost for nonpayment.


(b)           Subject to the provisions of Section 15(c), Borrower shall pay the
expenses of operating, managing, maintaining and repairing the Mortgaged
Property (including insurance premiums, utilities, repairs and replacements)
before the last date upon which each such payment may be made without any
penalty or interest charge being added.





 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 16

--------------------------------------------------------------------------------

 

(c)           As long as no Event of Default exists and Borrower has timely
delivered to Lender any bills or premium notices that it has received, Borrower
shall not be obligated to pay Taxes, insurance premiums or any other individual
Imposition to the extent that sufficient Imposition Deposits are held by Lender
for the purpose of paying that specific Imposition.  If an Event of Default
exists, Lender may exercise any rights Lender may have with respect to
Imposition Deposits without regard to whether Impositions are then due and
payable.  Lender shall have no liability to Borrower for failing to pay any
Impositions to the extent that any Event of Default has occurred and is
continuing, insufficient Imposition Deposits are held by Lender at the time an
Imposition becomes due and payable or Borrower has failed to provide Lender with
bills and premium notices as provided above.


(d)           Borrower, at its own expense, may contest by appropriate legal
proceedings, conducted diligently and in good faith, the amount or validity of
any Imposition other than insurance premiums, if (1) Borrower notifies Lender of
the commencement or expected commencement of such proceedings, (2) the Mortgaged
Property is not in danger of being sold or forfeited, (3) Borrower deposits with
Lender reserves sufficient to pay the contested Imposition, if requested by
Lender, and (4) Borrower furnishes whatever additional security is required in
the proceedings or is reasonably requested by Lender, which may include the
delivery to Lender of the reserves established by Borrower to pay the contested
Imposition.


(e)           Borrower shall promptly deliver to Lender a copy of all notices
of, and invoices for, Impositions, and if Borrower pays any Imposition directly,
Borrower shall promptly furnish to Lender receipts evidencing such payments.


16.           LIENS; ENCUMBRANCES.


Borrower acknowledges that, to the extent provided in Section 21, the grant,
creation or existence of any mortgage, deed of trust, deed to secure debt,
security interest or other lien or encumbrance (a "Lien") on the Mortgaged
Property (other than the lien of this Instrument) or on certain ownership
interests in Borrower, whether voluntary, involuntary or by operation of law,
and whether or not such Lien has priority over the lien of this Instrument, is a
"Transfer" which constitutes an Event of Default.


17.           PRESERVATION, MANAGEMENT AND MAINTENANCE OF MORTGAGED PROPERTY.


(a) Borrower (1) shall not commit waste or permit impairment or deterioration of
the Mortgaged Property, (2) shall not abandon the Mortgaged Property, (3) shall
restore or repair promptly, in a good and workmanlike manner, any damaged part
of the Mortgaged Property to the equivalent of its original condition, or such
other condition as Lender may approve in writing, whether or not insurance
proceeds or condemnation awards are available to cover any costs of such
restoration or repair, (4) shall keep the Mortgaged Property in good repair,
including the replacement of Personalty and Fixtures with items of equal or
better function and quality, (5) shall



 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 17

--------------------------------------------------------------------------------

 

provide for professional management of the Mortgaged Property by a residential
rental property manager satisfactory to Lender under a contract approved by
Lender in writing, and (6) shall give notice to Lender of and, unless otherwise
directed in writing by Lender, shall appear in and defend any action or
proceeding purporting to affect the Mortgaged Property, Lender's security or
Lender's rights under this Instrument.  Borrower shall not (and shall not permit
any tenant or other person to) remove, demolish or alter the Mortgaged Property
or any part of the Mortgaged Property except in connection with the replacement
of tangible Personalty.


(b)           If, in connection with the making of the loan evidenced by the
Note or at any later date, Lender waives in writing the requirement of Section
17(a)(5) above that Borrower enter into a written contract for management of the
Mortgaged Property and if, after the date of this Instrument, Borrower intends
to change the management of the Mortgaged Property, Lender shall have the right
to approve such new property manager and the written contract for the management
of the Mortgaged Property and require that Borrower and such new property
manager enter into an Assignment of Management Agreement on a form approved by
Lender.  If required by Lender (whether before or after an Event of Default),
Borrower will cause any Affiliate of Borrower to whom fees are payable for the
management of the Mortgaged Property to enter into an agreement with Lender, in
a form approved by Lender, providing for subordination of those fees and such
other provisions as Lender may require.  "Affiliate of Borrower" means any
corporation, partnership, joint venture, limited liability company, limited
liability partnership, trust or individual controlled by, under common control
with, or which controls Borrower (the term "control" for these purposes shall
mean the ability, whether by the ownership of shares or other equity interests,
by contract or otherwise, to elect a majority of the directors of a corporation,
to make management decisions on behalf of, or independently to select the
managing partner of, a partnership, or otherwise to have the power independently
to remove and then select a majority of those individuals exercising managerial
authority over an entity, and control shall be conclusively presumed in the case
of the ownership of 50% or more of the equity interests).


18.           ENVIRONMENTAL HAZARDS.


(a)           Except for matters covered by a written program of operations and
maintenance approved in writing by Lender (an "O&M Program") or matters
described in Section 18(b), Borrower shall not cause or permit any of the
following:


 
(1)
the presence, use, generation, release, treatment, processing, storage
(including storage in above ground and underground storage tanks), handling, or
disposal of any Hazardous Materials on or under the Mortgaged Property or any
other  property of Borrower that is adjacent to the Mortgaged Property;



 
(2)
the transportation of any Hazardous Materials to, from, or across the Mortgaged
Property;






 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 18

--------------------------------------------------------------------------------

 

 
(3)
any occurrence or condition on the Mortgaged Property or any other property of
Borrower that is adjacent to the Mortgaged Property, which occurrence or
condition is or may be in violation of Hazardous Materials Laws; or



 
(4)
any violation of or noncompliance with the terms of any Environmental Permit
with respect to the Mortgaged Property or any  property of Borrower that is
adjacent to the Mortgaged Property.



The matters described in clauses (1) through (4) above are referred to
collectively in this Section 18 as "Prohibited Activities or Conditions".


(b)           Prohibited Activities and Conditions shall not include the safe
and lawful use and storage of quantities of (1) pre-packaged supplies, cleaning
materials and petroleum products customarily used in the operation and
maintenance of comparable multifamily properties, (2) cleaning materials,
personal grooming items and other items sold in pre-packaged containers for
consumer use and used by tenants and occupants of residential dwelling units in
the Mortgaged Property; and (3) petroleum products used in the operation and
maintenance of motor vehicles from time to time located on the Mortgaged
Property's parking areas, so long as all of the foregoing are used, stored,
handled, transported and disposed of in compliance with Hazardous Materials
Laws.


(c)           Borrower shall take all commercially reasonable actions (including
the inclusion of appropriate provisions in any Leases executed after the date of
this Instrument) to prevent its employees, agents, and contractors, and all
tenants and other occupants from causing or permitting any Prohibited Activities
or Conditions.  Borrower shall not lease or allow the sublease or use of all or
any portion of the Mortgaged Property to any tenant or subtenant for
nonresidential use by any user that, in the ordinary course of its business,
would cause or permit any Prohibited Activity or Condition.


(d)           If an O&M Program has been established with respect to Hazardous
Materials, Borrower shall comply in a timely manner with, and cause all
employees, agents, and contractors of Borrower and any other persons present on
the Mortgaged Property to comply with the O&M Program.  All costs of performance
of Borrower's obligations under any O&M Program shall be paid by Borrower, and
Lender's out-of-pocket costs incurred in connection with the monitoring and
review of the O&M Program and Borrower's performance shall be paid by Borrower
upon demand by Lender.  Any such out-of-pocket costs of Lender which Borrower
fails to pay promptly shall become an additional part of the Indebtedness as
provided in Section 12.


(e)           Borrower represents and warrants to Lender that, except as
previously disclosed by Borrower to Lender in writing:


 
(1)
Borrower has not at any time engaged in, caused or permitted any Prohibited
Activities or Conditions;




 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 19

--------------------------------------------------------------------------------

 



 
(2)
to the best of Borrower's knowledge after reasonable and diligent inquiry, no
Prohibited Activities or Conditions exist or have existed;



 
(3)
except to the extent previously disclosed by Borrower to Lender in writing, the
Mortgaged Property does not now contain any underground storage tanks, and, to
the best of Borrower's knowledge after reasonable and diligent inquiry, the
Mortgaged Property has not contained any underground storage tanks in the
past.  If there is an underground storage tank located on the Property which has
been previously disclosed by Borrower to Lender in writing, that tank complies
with all requirements of Hazardous Materials Laws;



 
(4)
Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous
Materials.  Without limiting the generality of the foregoing, Borrower has
obtained all Environmental Permits required for the operation of the Mortgaged
Property in accordance with Hazardous Materials Laws now in effect and all such
Environmental Permits are in full force and effect;



 
(5)
no event has occurred with respect to the Mortgaged Property that constitutes,
or with the passing of time or the giving of notice would constitute,
noncompliance with the terms of any Environmental Permit;



 
(6)
there are no actions, suits, claims or proceedings pending or, to the best of
Borrower's knowledge after reasonable and diligent inquiry, threatened  that
involve the Mortgaged Property and allege, arise out of, or relate to any
Prohibited Activity or Condition; and



 
(7)
Borrower has not received any complaint, order, notice of violation or other
communication from any Governmental Authority with regard to air emissions,
water discharges, noise emissions or Hazardous Materials, or any other
environmental, health or safety matters affecting the Mortgaged Property or any
other property of Borrower that is adjacent to the Mortgaged Property.



The representations and warranties in this Section 18 shall be continuing
representations and warranties that shall be deemed to be made by Borrower
throughout the term of the loan evidenced by the Note, until the Indebtedness
has been paid in full.


(f)           Borrower shall promptly notify Lender in writing upon the
occurrence of any of  the following events:





 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 20

--------------------------------------------------------------------------------

 

 
(1)
Borrower's discovery of any Prohibited Activity or Condition;



 
(2)
Borrower's receipt of or knowledge of any complaint, order, notice of violation
or other communication from any Governmental Authority or other person with
regard to present or future alleged Prohibited Activities or Conditions or any
other environmental, health or safety matters affecting the Mortgaged Property
or any other property of Borrower that is adjacent to the Mortgaged Property;
and



 
(3)
any representation or warranty in this Section 18 becomes untrue after the date
of this Agreement.



Any such notice given by Borrower shall not relieve Borrower of, or result in a
waiver of, any obligation under this Instrument, the Note, or any other Loan
Document.


(g)           Borrower shall pay promptly the costs of any environmental
inspections, tests or audits ("Environmental Inspections") required by Lender in
connection with any foreclosure or deed in lieu of foreclosure, or as a
condition of Lender's consent to any Transfer under Section 21, or required by
Lender following a reasonable determination by Lender that Prohibited Activities
or Conditions may exist.  Any such costs incurred by Lender (including the fees
and out-of-pocket costs of attorneys and technical consultants whether incurred
in connection with any judicial or administrative process or otherwise) which
Borrower fails to pay promptly shall become an additional part of the
Indebtedness as provided in Section 12.  The results of all Environmental
Inspections made by Lender shall at all times remain the property of Lender and
Lender shall have no obligation to disclose or otherwise make available to
Borrower or any other party such results or any other information obtained by
Lender in connection with its Environmental Inspections.  Lender hereby reserves
the right, and Borrower hereby expressly authorizes Lender, to make available to
any party, including any prospective bidder at a foreclosure sale of the
Mortgaged Property, the results of any Environmental Inspections made by Lender
with respect to the Mortgaged Property.  Borrower consents to Lender notifying
any party (either as part of a notice of sale or otherwise) of the results of
any of Lender's Environmental Inspections.  Borrower acknowledges that Lender
cannot control or otherwise assure the truthfulness or accuracy of the results
of any of its Environmental Inspections and that the release of such results to
prospective bidders at a foreclosure sale of the Mortgaged Property may have a
material and adverse effect upon the amount which a party may bid at such
sale.  Borrower agrees that Lender shall have no liability whatsoever as a
result of delivering the results of any of its Environmental Inspections to any
third party, and Borrower hereby releases and forever discharges Lender from any
and all claims, damages, or causes of action, arising out of, connected with or
incidental to the results of, the delivery of any of Lender's Environmental
Inspections.


(h)           If any investigation, site monitoring, containment, clean-up,
restoration or other remedial work ("Remedial Work") is necessary to comply with
any Hazardous Materials Law or order of any Governmental Authority that has or
acquires jurisdiction over the Mortgaged Property



 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 21

--------------------------------------------------------------------------------

 

or the use, operation or improvement of the Mortgaged Property under any
Hazardous Materials Law, Borrower shall, by the earlier of (1) the applicable
deadline required by Hazardous Materials Law or (2) 30 days after notice from
Lender demanding such action, begin performing the Remedial Work, and thereafter
diligently prosecute it to completion, and shall in any event complete the work
by the time required by applicable Hazardous Materials Law.  If Borrower fails
to begin on a timely basis or diligently prosecute any required Remedial Work,
Lender may, at its option, cause the Remedial Work to be completed, in which
case Borrower shall reimburse Lender on demand for the cost of doing so.  Any
reimbursement due from Borrower to Lender shall become part of the Indebtedness
as provided in Section 12.


(i)           Borrower shall cooperate with any inquiry by any Governmental
Authority and shall comply with any governmental or judicial order which arises
from any alleged Prohibited Activity or Condition.


(j)           Borrower shall indemnify, hold harmless and defend (i) Lender,
(ii) any prior owner or holder of the Note, (iii) the Loan Servicer, (iv) any
prior Loan Servicer, (v) the officers, directors, shareholders, partners,
employees and trustees of any of the foregoing, and (vi) the heirs, legal
representatives, successors and assigns of each of the foregoing (collectively,
the "Indemnitees") from and against all proceedings, claims, damages, penalties
and costs (whether initiated or sought by Governmental Authorities or private
parties), including fees and out-of-pocket expenses of attorneys and expert
witnesses, investigatory fees, and remediation costs, whether incurred in
connection with any judicial or administrative process or otherwise, arising
directly or indirectly from any of the following:


 
(1)
any breach of any representation or warranty of Borrower in this Section 18;

 
(2)
any failure by Borrower to perform any of its obligations under this Section 18;



 
(3)
the existence or alleged existence of any Prohibited Activity or Condition;



 
(4)
the presence or alleged presence of Hazardous Materials on or under the
Mortgaged Property or any property of Borrower that is adjacent to the Mortgaged
Property; and



 
(5)
the actual or alleged violation of any Hazardous Materials Law.



(k)           Counsel selected by Borrower to defend Indemnitees shall be
subject to the  approval of those Indemnitees.  However, any Indemnitee may
elect to defend any claim or legal or administrative proceeding at the
Borrower's expense.


(l)           Borrower shall not, without the prior written consent of those
Indemnitees who are named as parties to a claim or legal or administrative
proceeding (a "Claim"), settle or compromise



 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 22

--------------------------------------------------------------------------------

 

the Claim if the settlement (1) results in the entry of any judgment that does
not include as an unconditional term the delivery by the claimant or plaintiff
to Lender of a written release of those Indemnitees, satisfactory in form and
substance to Lender; or (2) may materially and adversely affect Lender, as
determined by Lender in its discretion.


(m)           Lender agrees that the indemnity under this Section 18 shall be
limited to the assets of Borrower and Lender shall not seek to recover any
deficiency from any natural persons who are general partners of Borrower.


(n)           Borrower shall, at its own cost and expense, do all of the
following:


 
(1)
pay or satisfy any judgment or decree that may be entered against any Indemnitee
or Indemnitees in any legal or administrative proceeding incident to any matters
against which Indemnitees are entitled to be indemnified under this Section 18;



 
(2)
reimburse Indemnitees for any expenses paid or incurred in connection with any
matters against which Indemnitees are entitled to be indemnified under this
Section 18; and



 
(3)
reimburse Indemnitees for any and all expenses, including fees and out-of-pocket
expenses of attorneys and expert witnesses, paid or incurred in connection with
the enforcement by Indemnitees of their rights under this Section 18, or in
monitoring and participating in any legal or administrative proceeding.



(o)           In any circumstances in which the indemnity under this Section 18
applies, Lender may employ its own legal counsel and consultants to prosecute,
defend or negotiate any claim or legal or administrative proceeding and Lender,
with the prior written consent of Borrower (which shall not be unreasonably
withheld, delayed or conditioned), may settle or compromise any action or legal
or administrative proceeding.  Borrower shall reimburse Lender upon demand for
all costs and expenses incurred by Lender, including all costs of settlements
entered into in good faith, and the fees and out-of-pocket expenses of such
attorneys and consultants.


(p)           The provisions of this Section 18 shall be in addition to any and
all other obligations and liabilities that Borrower may have  under applicable
law or under other Loan Documents, and each Indemnitee shall be entitled to
indemnification under this Section 18 without regard to whether Lender or that
Indemnitee has exercised any rights against the Mortgaged Property or any other
security, pursued any rights against any guarantor, or pursued any other rights
available under the Loan Documents or applicable law. If Borrower consists of
more than one person or entity, the obligation of those persons or entities to
indemnify the Indemnitees under this Section 18 shall be joint and several. The
obligation of Borrower to indemnify the Indemnitees under this Section 18 shall
survive any repayment or discharge of the Indebtedness, any foreclosure
proceeding, any



 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 23

--------------------------------------------------------------------------------

 

foreclosure sale, any delivery of any deed in lieu of foreclosure, and any
release of record of the lien of this Instrument.


19.           PROPERTY AND LIABILITY INSURANCE.


(a)           Borrower shall keep the Improvements insured at all times against
such hazards as Lender may from time to time require, which insurance shall
include but not be limited to coverage against loss by fire and allied perils,
general boiler and machinery coverage, and business income coverage.  Lender's
insurance requirements may change from time to time throughout the term of the
Indebtedness.  If Lender so requires, such insurance shall also include sinkhole
insurance, mine subsidence insurance, earthquake insurance, and, if the
Mortgaged Property does not conform to applicable zoning or land use laws,
building ordinance or law coverage.  If any of the Improvements is located in an
area identified by the Federal Emergency Management Agency (or any successor to
that agency) as an area having special flood hazards, and if flood insurance is
available in that area, Borrower shall insure such Improvements against loss by
flood.


(b)           All premiums on insurance policies required under Section 19(a)
shall be paid in the manner provided in Section 7, unless Lender has designated
in writing another method of payment.  All such policies shall also be in a form
approved by Lender.  All policies of property damage insurance shall include a
non-contributing, non-reporting mortgage clause in favor of, and in a form
approved by, Lender.  Lender shall have the right to hold the original policies
or duplicate original policies of all insurance required by
Section 19(a).  Borrower shall promptly deliver to Lender a copy of all renewal
and other notices received by Borrower with respect to the policies and all
receipts for paid premiums.  At least 30 days prior to the expiration date of a
policy, Borrower shall deliver to Lender the original  (or a duplicate original)
of a renewal policy in form satisfactory to Lender.


(c)           Borrower shall maintain at all times commercial general liability
insurance, workers' compensation insurance and such other liability, errors and
omissions and fidelity insurance coverages as Lender may from time to time
require.


(d)           All insurance policies and renewals of insurance policies required
by this Section 19 shall be in such amounts and for such periods as Lender may
from time to time require, and shall be issued by insurance companies
satisfactory to Lender.


(e)           Borrower shall comply with all insurance requirements and shall
not permit any condition to exist on the Mortgaged Property that would
invalidate any part of any insurance coverage that this Instrument requires
Borrower to maintain.


(f)           In the event of loss, Borrower shall give immediate written notice
to the insurance carrier and to Lender.  Borrower hereby authorizes and appoints
Lender as attorney-in-fact for Borrower to make proof of loss, to adjust and
compromise any claims under policies of property damage insurance, to appear in
and prosecute any action arising from such property damage



 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 24

--------------------------------------------------------------------------------

 

insurance policies, to collect and receive the proceeds of property damage
insurance, and to deduct from such proceeds Lender's expenses incurred in the
collection of such proceeds.  This power of attorney is coupled with an interest
and therefore is irrevocable.  However, nothing contained in this Section 19
shall require Lender to incur any expense or take any action.  Lender may, at
Lender's option, (1) hold the balance of such proceeds to be used to reimburse
Borrower for the cost of restoring and repairing the Mortgaged Property to the
equivalent of its original condition or to a condition approved by Lender (the
"Restoration"), or (2) apply the balance of such proceeds to the payment of the
Indebtedness, whether or not then due. To the extent Lender determines to apply
insurance proceeds to Restoration, Lender shall do so in accordance with
Lender's then-current policies relating to the restoration of casualty damage on
similar multifamily properties.


(g)           Lender shall not exercise its option to apply insurance proceeds
to the payment of the Indebtedness if all of the following conditions are
met:  (1) no Event of Default (or any event which, with the giving of notice or
the passage of time, or both, would constitute an Event of Default) has occurred
and is continuing; (2) Lender determines, in its discretion, that there will be
sufficient funds to complete the Restoration; (3) Lender determines, in its
discretion, that the rental income from the Mortgaged Property after completion
of the Restoration will be sufficient to meet all operating costs and other
expenses, Imposition Deposits, deposits to reserves and loan repayment
obligations relating to the Mortgaged Property; (4) Lender determines, in its
discretion, that the Restoration will be completed before the earlier of (A) one
year before the maturity date of the Note or (B) one year after the date of the
loss or casualty; and (5) upon Lender's request, Borrower provides Lender
evidence of the availability during and after the Restoration of the insurance
required to be maintained by Borrower pursuant to this Section 19.


(h)           If the Mortgaged Property is sold at a foreclosure sale or Lender
acquires title to the Mortgaged Property, Lender shall automatically succeed to
all rights of Borrower in and to any insurance policies and unearned insurance
premiums and in and to the proceeds resulting from any damage to the Mortgaged
Property prior to such sale or acquisition.





 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 25

--------------------------------------------------------------------------------

 

20.           CONDEMNATION.


(a)           Borrower shall promptly notify Lender of any action or proceeding
relating to any condemnation or other taking, or conveyance in lieu thereof, of
all or any part of the Mortgaged Property, whether direct or indirect (a
"Condemnation").  Borrower shall appear in and prosecute or defend any action or
proceeding relating to any Condemnation unless otherwise directed by Lender in
writing.  Borrower authorizes and appoints Lender as attorney-in-fact for
Borrower to commence, appear in and prosecute, in Lender's or Borrower's name,
any action or proceeding relating to any Condemnation and to settle or
compromise any claim in connection with any Condemnation.  This power of
attorney is coupled with an interest and therefore is irrevocable.  However,
nothing contained in this Section 20 shall require Lender to incur any expense
or take any action.  Borrower hereby transfers and assigns to Lender all right,
title and interest of Borrower in and to any award or payment with respect to
(i) any Condemnation, or any conveyance in lieu of Condemnation, and (ii) any
damage to the Mortgaged Property caused by governmental action that does not
result in a Condemnation.


(b)           Lender may apply such awards or proceeds, after the deduction of
Lender's expenses incurred in the collection of such amounts, at Lender's
option, to the restoration or repair of the Mortgaged Property or to the payment
of the Indebtedness, with the balance, if any, to Borrower.  Unless Lender
otherwise agrees in writing, any application of any awards or proceeds to the
Indebtedness shall not extend or postpone the due date of any monthly
installments referred to in the Note, Section 7 of this Instrument or any
Collateral Agreement, or change the amount of such installments.  Borrower
agrees to execute such further evidence of assignment of any awards or proceeds
as Lender may require.


21.           TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.


(a)           The occurrence of any of the following events shall constitute an
Event of Default under this Instrument:


 
(1)
a Transfer of all or any part of the Mortgaged Property or any interest in the
Mortgaged Property;



 
(2)
a Transfer of a Controlling Interest in Borrower;



 
(3)
a Transfer of a Controlling Interest in any entity which owns, directly or
indirectly through one or more intermediate entities, a Controlling Interest in
Borrower;



 
(4)
a Transfer of all or any part of Key Principal's ownership interests (other than
limited partnership interests) in Borrower, or in any other entity which




 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 26

--------------------------------------------------------------------------------

 

owns, directly or indirectly through one or more intermediate entities, an
ownership interest in Borrower;


 
(5)
if Key Principal is an entity, (A) a Transfer of a Controlling Interest in Key
Principal, or (B) a Transfer of a Controlling Interest in any entity which owns,
directly or indirectly through one or more intermediate entities, a Controlling
Interest in Key Principal;



 
(6)
if Borrower or Key Principal is a trust, the termination or revocation of such
trust; and



 
(7)
a conversion of Borrower from one type of legal entity into another type of
legal entity, whether or not there is a Transfer.



Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default in order to exercise any of its
remedies with respect to an Event of Default under this Section 21.


(b)           The occurrence of any of the following events shall not constitute
an Event of Default under this Instrument, notwithstanding any provision of
Section 21(a) to the contrary:


 
(1)
a Transfer to which Lender has consented;



 
(2)
a Transfer that occurs by devise, descent, or by operation of law upon the death
of a natural person;



 
(3)
the grant of a leasehold interest in an individual dwelling unit for a term of
two years or less not containing an option to purchase;



 
(4)
a Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality,
which are free of liens, encumbrances and security interests other than those
created by the Loan Documents or consented to by Lender;



 
(5)
the grant of an easement, if before the grant Lender determines that the
easement will not materially affect the operation or value of the Mortgaged
Property or Lender's interest in the Mortgaged Property, and Borrower pays to
Lender, upon demand, all costs and expenses incurred by Lender in connection
with reviewing Borrower's request; and



 
(6)
the creation of a tax lien or a mechanic's, materialman's or judgment lien
against the Mortgaged Property which is bonded off, released of record or




 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 27

--------------------------------------------------------------------------------

 

otherwise remedied to Lender's satisfaction within 30 days of the date of
creation.


(c)           Lender shall consent, without any adjustment to the rate at which
the Indebtedness secured by this Instrument bears interest or to any other
economic terms of the Indebtedness, to a Transfer that would otherwise violate
this Section 21 if, prior to the Transfer, Borrower has satisfied each of the
following requirements:


 
(1)
the submission to Lender of all information required by Lender to make the
determination required by this Section 21(c);



 
(2)
the absence of any Event of Default;



 
(3)
the transferee meets all of the eligibility, credit, management and other
standards (including any standards with respect to previous relationships
between Lender and the transferee and the organization of the transferee)
customarily applied by Lender at the time of the proposed Transfer to the
approval of borrowers in connection with the origination or purchase of similar
mortgages, deeds of trust or deeds to secure debt on multifamily properties;



 
(4)
the Mortgaged Property, at the time of the proposed Transfer, meets all
standards as to its physical condition that are customarily applied by Lender at
the time of the proposed Transfer to the approval of properties in connection
with the origination or purchase of similar mortgages on multifamily properties;



 
(5)
in the case of a Transfer of all or any part of the Mortgaged Property, or
direct or indirect ownership interests in Borrower or Key Principal (if an
entity), if transferor or any other person has obligations under any Loan
Document, the execution by the transferee or one or more individuals or entities
acceptable to Lender of an assumption agreement (including, if applicable, an
Acknowledgement and Agreement of Key Principal to Personal Liability for
Exceptions to Non-Recourse Liability) that is acceptable to Lender and that,
among other things, requires the transferee to perform all obligations of
transferor or such person set forth in such Loan Document, and may require that
the transferee comply with any provisions of this Instrument or any other Loan
Document which previously may have been waived by Lender;



 
(6)
if a guaranty has been executed and delivered in connection with the Note, this
Instrument or any of the other Loan Documents, the Borrower causes one or more
individuals or entities acceptable to Lender to execute and deliver to Lender a
guaranty in a form acceptable to Lender; and



Page - 28

--------------------------------------------------------------------------------


 
(7)
Lender's receipt of all of the following:



 
(A)
a non-refundable review fee in the amount of $3,000 and a transfer fee equal to
1 percent of the outstanding Indebtedness immediately prior to the Transfer.



 
(B)
In addition, Borrower shall be required to reimburse Lender for all of Lender's
out-of-pocket costs (including reasonable attorneys' fees) incurred in reviewing
the Transfer request, to the extent such expenses exceed $3,000.



(d)           For purposes of this Section, the following terms shall have the
meanings set forth below:


 
(1)
"Initial Owners" means, with respect to Borrower or any other entity, the
persons or entities who on the date of the Note own in the aggregate 100% of the
ownership interests in Borrower or that entity.



 
(2)
A Transfer of a "Controlling Interest" shall mean, with respect to any entity,
the following:



 
(i)
if such entity is a general partnership or a joint venture, a Transfer of any
general partnership interest or joint venture interest which would cause the
Initial Owners to own less than 51% of all general partnership or joint venture
interests in such entity;



 
(ii)
if such entity is a limited partnership, a Transfer of any general partnership
interest;



 
(iii)
if such entity is a limited liability company or a limited liability
partnership, a Transfer of any membership or other ownership interest which
would cause the Initial Owners to own less than 51% of all membership or other
ownership interests in such entity;



 
(iv)
if such entity is a corporation (other than a Publicly-Held Corporation) with
only one class of voting stock, a Transfer of any voting stock which would cause
the Initial Owners to own less than 51% of voting stock in such corporation;






 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 29

--------------------------------------------------------------------------------

 

 
(v)
if such entity is a corporation (other than a Publicly-Held Corporation) with
more than one class of voting stock, a Transfer of any voting stock which would
cause the Initial Owners to own less than a sufficient number of shares of
voting stock having the power to elect the majority of directors of such
corporation; and



 
(vi)
if such entity is a trust, the removal, appointment or substitution of a trustee
of such trust other than (A) in the case of a land trust, or (B) if the trustee
of such trust after such removal, appointment or substitution is a trustee
identified in the trust agreement approved by Lender.



 
(3)
"Publicly-Held Corporation" shall mean a corporation the outstanding voting
stock of which is registered under Section 12(b) or 12(g) of the Securities and
Exchange Act of 1934, as amended.



22.           EVENTS OF DEFAULT.


The occurrence of any one or more of the following shall constitute an Event of
Default under this Instrument:


(a)           any failure by Borrower to pay or deposit when due any amount
required by the Note, this Instrument or any other Loan Document;


(b)           any failure by Borrower to maintain the insurance coverage
required by Section 19;


(c)           any failure by Borrower to comply with the provisions of
Section 33;


(d)           fraud or material misrepresentation or material omission by
Borrower, or any of its officers, directors, trustees, general partners or
managers, Key Principal or any guarantor in connection with (A) the application
for or creation of the Indebtedness, (B) any financial statement, rent roll, or
other report or information provided to Lender during the term of the
Indebtedness, or (C) any request for Lender's consent to any proposed action,
including a request for disbursement of funds under any Collateral Agreement;


(e)           any Event of Default under Section 21;


(f)           the commencement of a forfeiture action or proceeding, whether
civil or criminal, which, in Lender's reasonable judgment, could result in a
forfeiture of the Mortgaged Property or otherwise materially impair the lien
created by this Instrument or Lender's interest in the Mortgaged Property;





 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 30

--------------------------------------------------------------------------------

 

(g)           any failure by Borrower to perform any of its obligations under
this Instrument (other than those specified in Sections 22(a) through (f)), as
and when required, which continues for a period of 30 days after notice of such
failure by Lender to Borrower, but no such notice or grace period shall apply in
the case of any such failure which could, in Lender's judgment, absent immediate
exercise by Lender of a right or remedy under this Instrument, result in harm to
Lender, impairment of the Note or this Instrument or any other security given
under any other Loan Document;


(h)           any failure by Borrower to perform any of its obligations as and
when required under any Loan Document other than this Instrument which continues
beyond the applicable cure period, if any, specified in that Loan Document; and


(i)           any exercise by the holder of any other debt instrument secured by
a mortgage, deed of trust or deed to secure debt on the Mortgaged Property of a
right to declare all amounts due under that debt instrument immediately due and
payable.


23.           REMEDIES CUMULATIVE.


Each right and remedy provided in this Instrument is distinct from all other
rights or remedies under this Instrument or any other Loan Document or afforded
by applicable law, and each shall be cumulative and may be exercised
concurrently, independently, or successively, in any order.


24.           FORBEARANCE.


(a)           Lender may (but shall not be obligated to) agree with Borrower,
from time to time, and without giving notice to, or obtaining the consent of, or
having any effect upon the obligations of, any guarantor or other third party
obligor, to take any of the following actions:  extend the time for payment of
all or any part of the Indebtedness; reduce the payments due under this
Instrument, the Note, or any other Loan Document; release anyone liable for the
payment of any amounts under this Instrument, the Note, or any other Loan
Document; accept a renewal of the Note; modify the terms and time of payment of
the Indebtedness; join in any extension or subordination agreement; release any
Mortgaged Property; take or release other or additional security; modify the
rate of interest or period of amortization of the Note or change the amount of
the monthly installments payable under the Note; and otherwise modify this
Instrument, the Note, or any other Loan Document.


(b)           Any forbearance by Lender in exercising any right or remedy under
the Note, this Instrument, or any other Loan Document or otherwise afforded by
applicable law, shall not be a waiver of or preclude the exercise of any other
right or remedy.  The acceptance by Lender of payment of all or any part of the
Indebtedness after the due date of such payment, or in an amount which is less
than the required payment, shall not be a waiver of Lender's right to require
prompt payment when due of all other payments on account of the Indebtedness or
to exercise any remedies



 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 31

--------------------------------------------------------------------------------

 

for any failure to make prompt payment. Enforcement by Lender of any security
for the Indebtedness shall not constitute an election by Lender of remedies so
as to preclude the exercise of any other right available to Lender.  Lender's
receipt of any awards or proceeds under Sections 19 and 20 shall not operate to
cure or waive any Event of Default.


25.           LOAN CHARGES.


If any applicable law limiting the amount of interest or other charges permitted
to be collected from Borrower is interpreted so that any charge provided for in
any Loan Document, whether considered separately or together with other charges
levied in connection with any other Loan Document, violates that law, and
Borrower is entitled to the benefit of that law, that charge is hereby reduced
to the extent necessary to eliminate that violation.  The amounts, if any,
previously paid to Lender in excess of the permitted amounts shall be applied by
Lender to reduce the principal of the Indebtedness.  For the purpose of
determining whether any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower has been violated, all
Indebtedness which constitutes interest, as well as all other charges levied in
connection with the Indebtedness which constitute interest, shall be deemed to
be allocated and spread over the stated term of the Note.  Unless otherwise
required by applicable law, such allocation and spreading shall be effected in
such a manner that the rate of interest so computed is uniform throughout the
stated term of the Note.


26.           WAIVER OF STATUTE OF LIMITATIONS.


Borrower hereby waives the right to assert any statute of limitations as a bar
to the enforcement of the lien of this Instrument or to any action brought to
enforce any Loan Document.


27.           WAIVER OF MARSHALLING.


Notwithstanding the existence of any other security interests in the Mortgaged
Property held by Lender or by any other party, Lender shall have the right to
determine the order in which any or all of the Mortgaged Property shall be
subjected to the remedies provided in this Instrument, the Note, any other Loan
Document or applicable law.  Lender shall have the right to determine the order
in which any or all portions of the Indebtedness are satisfied from the proceeds
realized upon the exercise of such remedies.  Borrower and any party who now or
in the future acquires a security interest in the Mortgaged Property and who has
actual or constructive notice of this Instrument waives any and all right to
require the marshalling of assets or to require that any of the Mortgaged
Property be sold in the inverse order of alienation or that any of the Mortgaged
Property be sold in parcels or as an entirety in connection with the exercise of
any of the remedies permitted by applicable law or provided in this Instrument.


28.           FURTHER ASSURANCES.





 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 32

--------------------------------------------------------------------------------

 

Borrower shall execute, acknowledge, and deliver, at its sole cost and expense,
all further acts, deeds, conveyances, assignments, estoppel certificates,
financing statements, transfers and assurances as Lender may require from time
to time in order to better assure, grant, and convey to Lender the rights
intended to be granted, now or in the future, to Lender under this Instrument
and the Loan Documents.


29.           ESTOPPEL CERTIFICATE.


Within 10 days after a request from Lender, Borrower shall deliver to Lender a
written statement, signed and acknowledged by Borrower, certifying to Lender or
any person designated by Lender, as of the date of such statement, (i) that the
Loan Documents are unmodified and in full force and effect  (or, if there have
been modifications, that the Loan Documents are in full force and effect as
modified and setting forth such modifications); (ii) the unpaid principal
balance of the Note; (iii) the date to which interest under the Note has been
paid; (iv) that Borrower is not in default in paying the Indebtedness or in
performing or observing any of the covenants or agreements contained in this
Instrument or any of the other Loan Documents (or, if the Borrower is in
default, describing such default in reasonable detail); (v) whether or not there
are then existing any setoffs or defenses known to Borrower against the
enforcement of any right or remedy of Lender under the Loan Documents; and (vi)
any additional facts requested by Lender.


30.           GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE.


(a)           This Instrument, and any Loan Document which does not itself
expressly identify the law that is to apply to it, shall be governed by the laws
of the jurisdiction in which the Land is located (the "Property Jurisdiction").


(b)           Borrower agrees that any controversy arising under or in relation
to the Note, this Instrument, or any other Loan Document shall be litigated
exclusively in the Property Jurisdiction.  The state and federal courts and
authorities with jurisdiction in the Property Jurisdiction shall have exclusive
jurisdiction over all controversies which shall arise under or in relation to
the Note, any security for the Indebtedness, or any other Loan
Document.  Borrower irrevocably consents to service, jurisdiction, and venue of
such courts for any such litigation and waives any other venue to which it might
be entitled by virtue of domicile, habitual residence or otherwise.


31.           NOTICE.


(a)           All notices, demands and other communications ("notice") under or
concerning this Instrument shall be in writing.  Each notice shall be addressed
to the intended recipient at its address set forth in this Instrument, and shall
be deemed given on the earliest to occur of (1) the date when the notice is
received by the addressee; (2) the first Business Day after the notice is
delivered to a recognized overnight courier service, with arrangements made for
payment of charges for next Business Day delivery; or (3) the third Business Day
after the notice is deposited in the United States mail with postage prepaid,
certified mail, return receipt requested.  As used in this



 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 33

--------------------------------------------------------------------------------

 

Section 31, the term "Business Day" means any day other than a Saturday, a
Sunday or any other day on which Lender is not open for business.


(b)           Any party to this Instrument may change the address to which
notices intended for it are to be directed by means of notice given to the other
party in accordance with this Section 31.  Each party agrees that it will not
refuse or reject delivery of any notice given in accordance with this
Section 31, that it will acknowledge, in writing, the receipt of any notice upon
request by the other party and that any notice rejected or refused by it shall
be deemed for purposes of this Section 31 to have been received by the rejecting
party on the date so refused or rejected, as conclusively established by the
records of the U.S. Postal Service or the courier service.


(c)           Any notice under the Note and any other Loan Document which does
not specify how notices are to be given shall be given in accordance with this
Section 31.


32.           SALE OF NOTE; CHANGE IN SERVICER.


The Note or a partial interest in the Note (together with this Instrument and
the other Loan Documents) may be sold one or more times without prior notice to
Borrower.  A sale may result in a change of the Loan Servicer.  There also may
be one or more changes of the Loan Servicer unrelated to a sale of the Note.  If
there is a change of the Loan Servicer, Borrower will be given notice of the
change.


33.           SINGLE ASSET BORROWER.


Until the Indebtedness is paid in full, Borrower (a) shall not acquire any real
or personal property other than the Mortgaged Property and personal property
related to the operation and maintenance of the Mortgaged Property;  (b) shall
not operate any business other than the management and operation of the
Mortgaged Property; and (c) shall not maintain its assets in a way difficult to
segregate and identify.


34.           SUCCESSORS AND ASSIGNS BOUND.


This Instrument shall bind, and the rights granted by this Instrument shall
inure to, the respective successors and assigns of Lender and
Borrower.  However, a Transfer not permitted by Section 21 shall be an Event of
Default.


35.           JOINT AND SEVERAL LIABILITY.


If more than one person or entity signs this Instrument as Borrower, the
obligations of such persons and entities shall be joint and several.


36.           RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY.





 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 34

--------------------------------------------------------------------------------

 

(a)           The relationship between Lender and Borrower shall be solely that
of creditor and debtor, respectively, and nothing contained in this Instrument
shall create any other relationship between Lender and Borrower.


(b)           No creditor of any party to this Instrument and no other person
shall be a third party beneficiary of this Instrument or any other Loan
Document.  Without limiting the generality of the preceding sentence, (1) any
arrangement (a "Servicing Arrangement") between the Lender and any Loan Servicer
for loss sharing or interim advancement of funds shall constitute a contractual
obligation of such Loan Servicer that is independent of the obligation of
Borrower for the payment of the Indebtedness, (2) Borrower shall not be a third
party beneficiary of any Servicing Arrangement, and (3) no payment by the Loan
Servicer under any Servicing Arrangement will reduce the amount of the
Indebtedness.


37.           SEVERABILITY; AMENDMENTS.


The invalidity or unenforceability of any provision of this Instrument shall not
affect the validity or enforceability of any other provision, and all other
provisions shall remain in full force and effect.  This Instrument contains the
entire agreement among the parties as to the rights granted and the obligations
assumed in this Instrument.  This Instrument may not be amended or modified
except by a writing signed by the party against whom enforcement is sought.


38.           CONSTRUCTION.


The captions and headings of the sections of this Instrument are for convenience
only and shall be disregarded in construing this Instrument.  Any reference in
this Instrument to an "Exhibit" or a "Section" shall, unless otherwise
explicitly provided, be construed as referring, respectively, to an Exhibit
attached to this Instrument or to a Section of this Instrument.  All Exhibits
attached to or referred to in this Instrument are incorporated by reference into
this Instrument.  Any reference in this Instrument to a statute or regulation
shall be construed as referring to that statute or regulation as amended from
time to time.  Use of the singular in this Agreement includes the plural and use
of the plural includes the singular.  As used in this Instrument, the term
"including" means "including, but not limited to."


39.           LOAN SERVICING.


All actions regarding the servicing of the loan evidenced by the Note, including
the collection of payments, the giving and receipt of notice, inspections of the
Property, inspections of books and records, and the granting of consents and
approvals, may be taken by the Loan Servicer unless Borrower receives notice to
the contrary.  If Borrower receives conflicting notices regarding the identity
of the Loan Servicer or any other subject, any such notice from Lender shall
govern.


40.           DISCLOSURE OF INFORMATION.




 
 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 35

--------------------------------------------------------------------------------

 

Lender may furnish information regarding Borrower or the Mortgaged Property to
third parties with an existing or prospective interest in the servicing,
enforcement, evaluation, performance, purchase or securitization of the
Indebtedness, including trustees, master servicers, special servicers, rating
agencies, and organizations maintaining databases on the underwriting and
performance of multifamily mortgage loans.  Borrower irrevocably waives any and
all rights it may have under applicable law to prohibit such disclosure,
including any right of privacy.


41.           NO CHANGE IN FACTS OR CIRCUMSTANCES.


All information in the application for the loan submitted to Lender (the "Loan
Application") and in all financial statements, rent rolls, reports, certificates
and other documents submitted in connection with the Loan Application are
complete and accurate in all material respects.  There has been no material
adverse change in any fact or circumstance that would make any such information
incomplete or inaccurate.


42.           SUBROGATION.


If, and to the extent that, the proceeds of the loan evidenced by the Note are
used to pay, satisfy or discharge any obligation of Borrower for the payment of
money that is secured by a pre-existing mortgage, deed of trust or other lien
encumbering the Mortgaged Property (a "Prior Lien"), such loan proceeds shall be
deemed to have been advanced by Lender at Borrower’s request, and Lender shall
automatically, and without further action on its part, be subrogated to the
rights, including lien priority, of the owner or holder of the obligation
secured by the Prior Lien, whether or not the Prior Lien is released.


43.           ACCELERATION; REMEDIES.


At any time during the existence of an Event of Default, Lender, at Lender's
option, may declare the Indebtedness to be immediately due and payable without
further demand, and may foreclose this Instrument by judicial proceeding and may
invoke any other remedies permitted by applicable law or provided in this
Instrument or in any other Loan Document.  Lender shall be entitled to collect
all costs and expenses incurred in pursuing such remedies, including costs of
documentary evidence, abstracts, title reports and attorneys’ fees and out of
pocket expenses.


44.           RELEASE.


Upon payment of the Indebtedness, Lender shall, at its cost, release this
Instrument.


45.           FINANCING STATEMENT.


As provided in Section 2, this Instrument constitutes a financing statement with
respect to any part of the Mortgaged Property which is or may become a Fixture
and for the purposes of such financing statement: (a) the Debtor shall be
Borrower and the Secured Party shall be Lender; (b) the



 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 36

--------------------------------------------------------------------------------

 

addresses of Borrower as Debtor and of Lender as Secured Party are as specified
above in the first paragraph of this Instrument; (c) the name of the record
owner is Borrower; (d) the types or items of collateral consist of any part of
the Mortgaged Property which is or may become a Fixture; and (e) the social
security number or the federal employer identification number of Borrower as
Debtor is _____________________.


46.           APPOINTMENT OF RECEIVER.


Section 3(b) and Section 4(d) are amended by (i) deleting the following phrase,
each time it appears:  “Lender entering upon and taking and maintaining control
of the Mortgaged Property,” and (ii) inserting the following new phrase in its
place: “Lender entering upon and taking and maintaining control or possession of
the Mortgaged Property or any equivalent action.”


47.           WAIVER OF REDEMPTION.


Borrower waives all right of redemption of the Mortgaged Property.


48.           WAIVER OF TRIAL BY JURY


BORROWER AND LENDER EACH (A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS INSTRUMENT OR THE RELATIONSHIP
BETWEEN THE PARTIES AS BORROWER AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY
AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE
EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS WAIVER OF RIGHT TO
TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH
THE BENEFIT OF COMPETENT LEGAL COUNSEL.





 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 37

--------------------------------------------------------------------------------

 



ATTACHED EXHIBITS.  The following Exhibits are attached to this Instrument:


 
|X|
Exhibit A
Description of the Land (required).



 
|X|
Exhibit B
Modifications to Instrument (Seniors Housing)



 
|X|
Exhibit C
Modifications to Instrument (Cross-Default and Cross-Collateralization)



                |X|           Exhibit D                                Other
Borrowers, Other Notes, Other Projects
 
                                        |X|           Exhibit
E                                Modifications to Instrument
 


 



 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 38

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument or has
caused this Instrument to be signed and delivered by its duly authorized
representative.
 


 
EMERIKEYT LIBERAL SPRINGS LLC, a Delaware limited liability company



 
By:
Emeritus Properties XVI, Inc., a Nevada corporation



 
Its:
Manager







By:          /s/ Eric Mendelsohn
Name:                     Eric Mendelsohn
 
Title:
Senior Vice President Corporate Development





 
STATE OF Washington_
 
 
COUNTY OF _King_____
 
 
This instrument was acknowledged before me on April 23_, 2008 by Eric Mendelsohn
as Senior Vice President Corporate Development of Emeritus Properties XVI, Inc.,
a Nevada corporation, the Manager of EMERIKEYT LIBERAL SPRINGS LLC, a Delaware
limited liability company.
 
 
_/s/ Alissa B. Panzer_
 
 
Notary Public
 


 
Print Name: _ Alissa B. Panzer ____
 
 
My Commission Expires:3-8-11
 




 


 





 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 39

--------------------------------------------------------------------------------

 

KEY PRINCIPAL




Key Principal


Name:                                Emeritus Corporation


Address:                      3131 Elliott Avenue, #500
Seattle, WA 98121













 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page - 40

--------------------------------------------------------------------------------

 

EXHIBIT A


[DESCRIPTION OF THE LAND]


The South 420 feet of Block 1, WOODLAND TERRACE ADDITION to the City of Liberal,
Seward County, Kansas, more particularly described as follows: Beginning at the
Southwest corner of said Block 1; thence N 00° 10’ 40” W along the West line of
said Block 1, a distance of 420.00 feet; thence N 89° 59’ 58” E a distance of
458.22 feet to a point on the Westerly right-of-way of Terrace Avenue (having an
80 foot right-of-way); thence continuing along said right-of-way on a curve to
the right having a radius of 260 feet an arc distance of 99.39 feet to a point;
thence continuing along said right-of-way S 19° 59’ 58” W a distance of 103.73
feet to a point; thence continuing along said right-of-way on a curve to the
left having a radius of 380 feet an arc distance of 132.64 feet to a point;
thence continuing along said right-of-way S 00° 00’ 02” E a distance of 95 feet
to the Southeast corner of said Block 1, said point also being located at the
intersection of the Westerly right-of-way of Terrace Avenue and the Northerly
right-of-way of 15th Street (having a 100 foot right-of-way); thence South 89°
59’ 58” W along the Northerly right-of-way of 15th Street a distance of 382.99
feet to the Point of Beginning.





 


FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -
                                                                                                                     
Form 4017
KANSAS
  © 1997-2001 Fannie Mae
 
Page A-1

--------------------------------------------------------------------------------

 

EXHIBIT B


MODIFICATIONS TO INSTRUMENT
(Seniors Housing)




The following modifications are made to the text of the Instrument that precedes
this Exhibit:


1.
Section 1 of the Instrument is hereby amended to add the following paragraphs at
the end thereof:



“(aa)
“Accounts” means all money, funds, investment property, accounts, general
intangibles, deposit accounts, chattel paper, documents, instruments, judgments,
claims, settlements of claims, causes of action, refunds, rebates,
reimbursements, reserves, deposits, subsidies, proceeds, products, rents and
profits, now or hereafter arising, received or receivable, from or on account of
the Borrower’s ownership and/or, if applicable, management and operation of the
Mortgaged Property as a Seniors Housing Facility.”



“(bb)
“Contract(s)” means any contract or other agreement for the provision of goods
or services at or otherwise in connection with the operation, use or management
of the Mortgaged Property, including cash deposited to secure performance by
parties of their obligations.”



“(cc)
“Inventory” means all right, title and interest of Borrower in and to inventory
of every type and description, now owned and hereafter acquired, including,
without limitation, raw materials, work in process, finished goods, goods
returned or repossessed or stopped in transit, goods used for demonstration,
promotion, marketing or similar purposes, property in, on or with which any of
the foregoing may be stored or maintained, all materials and supplies usable or
used or consumed at the Mortgaged Property, and all documents and documents of
title relating to any of the foregoing, together with all present and future
parts, additions, accessories, attachments, accessions, replacements,
replacement parts and substitutions therefore or thereto in any form
whatsoever.”



 
“(dd)  “License(s)” means any operating licenses, certificates of occupancy,
health department licenses, food service licenses, certificates of need,
business licenses, permits, registrations, certificates, authorizations,
approvals, and similar documents required by applicable laws and regulations for
the operation of the


Seniors Housing Modifications to Instrument
Form 4075
 
 
© 2000-2005 Fannie Mae



 
Page B-1

--------------------------------------------------------------------------------

 

Mortgaged Property as a Seniors Housing Facility, including replacements and
additions thereto.”


“(ee)
“Operating Lease” means any master lease, operating agreement, operating lease
or similar document, preapproved by Lender, under which control of the
occupancy, use, operation, maintenance and administration of the Mortgaged
Property as a Seniors Housing Facility has been granted to any individual or
entity other than the Borrower.”



 
“(ff)
“Operator” means any qualified and licensed (if so required by the applicable
laws of the Property Jurisdiction) individual or entity obligated under the
terms of an Operating Lease with the Borrower.”



 
“(gg)  “Seniors Housing Facility” means a residential housing facility which
qualifies as “housing for older persons” under the Fair Housing Amendments Act
of 1988 and the Housing for Older Persons Act of 1995 comprised of assisted
living units.”



“(hh)
“Third Party Payments” means all payments and the rights to receive such
payments from Medicaid programs or similar federal, state or local programs,
boards, bureaus or agencies, and from residents, private insurers or others.”



2.
Section 1(g) of the Instrument is hereby amended to add the following sentence
at the end thereof:



“The term “Hazardous Materials” shall also include any medical products or
devices, including, but not limited to, those materials defined as “medical
waste” or “biological waste” under relevant statutes or regulations pertaining
to any Hazardous Materials Law.”


3.           Section 1(o) of the Instrument is hereby amended to add the
following sentence at the end thereof:


“The term “Leases” shall also include any residency, occupancy, admission and
care agreements pertaining to residents of the Mortgaged Property and any
Operating Lease.”


4.  
Section 1(s) of the Instrument is hereby amended:



A)  
to revise subsection (14) to read as follows:




Seniors Housing Modifications to Instrument
Form 4075
 
 
© 2000-2005 Fannie Mae



 
Page B-2

--------------------------------------------------------------------------------

 

“(14)                      all resident and tenant security deposits, entrance
fees, application fees, processing fees, community fees and any other amounts or
fees deposited by any resident or tenant upon execution of a Lease which have
not been forfeited by the resident or tenant; and”


and


B)  
to add the following subsections (16), (17), (18) and (19) at the end thereof



“(16)                      all payments due, or received, from residents, second
party charges added to base rental income, base and/or additional meal sales,
commercial operations located on the Mortgaged Property or provided as a service
to the residents of the Mortgaged Property, rental from guest suites, seasonal
lease charges, furniture leases, and laundry services, and any and all other
services provided to residents in connection with the Mortgaged Property, and
any and all other personal property on the Mortgaged Property, excluding
personal property belonging to residents of the Mortgaged Property (other than
Personalty belonging to Borrower);”


“(17)                      subject to applicable law and regulations, all
Licenses and Contracts relating to the operation and authority to operate the
Mortgaged Property as a Seniors Housing Facility;”


“(18)                      all Third Party Payments arising from the operation
of the Mortgaged Property as a Seniors Housing Facility, utility deposits,
unearned premiums, accrued, accruing or to accrue under insurance policies now
or hereafter obtained by the Borrower and all proceeds of any conversion of the
Mortgaged Property or any part thereof including, without limitation, proceeds
of hazard, property, flood and title insurance and all awards and compensation
for the taking by eminent domain, condemnation or otherwise, of all or any part
of the Mortgaged Property or any easement therein;” and


“(19)                      all of Borrower’s Accounts and Inventory.”


5. Section 1(v) of the Instrument is hereby amended to add the following
sentence at the end thereof:


“The term “Personalty” shall also include all personal property currently owned
or acquired by Borrower after the date hereof used in connection with the
ownership and operation of the Mortgaged Property as a Seniors Housing Facility,
all kitchen

Seniors Housing Modifications to Instrument
Form 4075
 
 
© 2000-2005 Fannie Mae



 
Page B-3

--------------------------------------------------------------------------------

 

or restaurant supplies and facilities, dining room supplies and facilities,
medical supplies and facilities, leasehold improvements, or related furniture
and equipment, together with all present and future parts, additions,
accessories, replacements, attachments, accessions, replacement parts and
substitutions therefore, and the proceeds thereof (cash and non-cash including
insurance proceeds) and any other equipment, supplies or furniture owned by
Borrower and leased to any third party service provider or any Operator under
any Operating Lease, use, occupancy, or lease agreements, as well as all
Licenses, to the extent permitted by applicable law and regulations, including
replacements and additions thereto.”


6.            Section 1(x) of the Instrument is hereby amended to provide as
follows:


“Rents” means all rents (whether from residential or non-residential space),
revenues and other income of the Land or the Improvements, including rent paid
under any Operating Lease, subsidy payments received from any sources (including
but not limited to payments under any Housing Assistance Payments Contract),
parking fees, laundry and vending machine income and fees and charges for food,
healthcare, and other services provided at the Mortgaged Property, whether now
due, past due, or to become due, security deposits, entrance fees, application
fees, processing fees, community fees and any other amounts or fees forfeited by
any resident or tenant, together with and including all proceeds from any
private insurance for residents to cover rental charges and charges for services
at or in connection with the Mortgaged Property, and the right to Third Party
Payments due for the rents or services of residents at the Mortgaged
Property.  Each of the foregoing shall be considered “Rents” for the purposes of
the actions and rights set forth in Section 3 of this Instrument.


7.           Section 3(b) of the Instrument is hereby amended to add the
following sentence at the end thereof:


“After an Event of Default, Lender is further authorized to give notice to all
Third Party Payment payors (other than governmental entities) at Lender’s
option, instructing them to pay all Third Party Payments which would be
otherwise paid to Borrower to Lender, to the extent permitted by law.  In the
case of Third Party Payments from Third Party Payment payors which are
governmental entities, including Medicaid, unless waived by Lender, Lender and
Borrower have executed a Depositary Agreement of even date herewith which
establishes special procedures for the receipt and disposition of the Third
Party Payments.”


8.           Section 3(c) of the Instrument is hereby amended to add the
following sentence at the end thereof:

Seniors Housing Modifications to Instrument
Form 4075
 
 
© 2000-2005 Fannie Mae



 
Page B-4

--------------------------------------------------------------------------------

 



“In order to induce Lender to lend funds hereunder, Borrower (on behalf of
itself and any Operator or manager of the Mortgaged Property) hereby agrees upon
the occurrence of an Event of Default and at the option of Lender, that it shall
provide, or shall cause the Operator to continue to provide all necessary
services required under any Operating Lease or applicable licensing or
regulatory requirements subject, however, to Lender making available (to the
extent in Lender’s possession or under Lender’s control) the revenues generated
from the Mortgaged Property if and to the extent necessary to cover the actual
out-of-pocket costs of such services (exclusive of fees to Operator), and shall
fully cooperate with Lender and any receiver as may be appointed by a court, in
performing these services and agrees to arrange for an orderly transition to a
replacement operator, manager or provider of the necessary services, and to
execute promptly all applications, assignments, consents and documents requested
by Lender to facilitate such transition; provided, however, nothing herein shall
be construed as requiring Borrower to cause the Operator to allow a third party
to operate the Mortgaged Property under its License except to the extent
permitted by applicable law.”


9.          The first sentence in Section 4(b) of the Instrument is hereby
amended to add the following at the end thereof:


 
“, with the exception of any Operating Lease.”



10.           The last sentence in Section 4(e) of the Instrument is hereby
amended to state as follows:


“If customary in the applicable market, residential Leases with a month-to-month
term or with terms of less than six months shall be permitted with Lender’s
prior written consent.”


11.           The first sentence in Section 4(f) of the Instrument is hereby
amended to add the following at the end thereof:


“with the exception of any Operating Lease which has previously been approved by
Lender.”


      12.  
Section 4 of the Instrument is hereby amended to add the following as Section
4(h):



“Any Operating Lease is and shall be subject and subordinate in all respects to
the liens, terms, covenants and conditions of the Instrument and the other Loan
Documents, and to all renewals, modifications, consolidations, replacements and

Seniors Housing Modifications to Instrument
Form 4075
 
 
© 2000-2005 Fannie Mae



 
Page B-5

--------------------------------------------------------------------------------

 

extensions thereof, and to all advances heretofore made or which may hereafter
be made pursuant to the Instrument (including all sums advanced for the purposes
of (x) protecting or further securing the lien of the Instrument, curing
defaults by Borrower under the Loan Documents or for any other purposes
expressly permitted by the Instrument or (y) constructing, renovating,
repairing, furnishing, fixturing or equipping the Mortgaged Property.”


   13.  
Section 11 of the Instrument is hereby amended to add the following sentences at
the end thereof:



“Borrower further covenants and agrees that it shall not permit more than 20% of
its effective gross income to be derived from units relying on Medicaid
payments.  If by reason of applicable law or regulation more than 20% of
effective gross income becomes derived from units relying on Medicaid payments,
the Borrower shall diligently and expeditiously take all reasonable steps
necessary to bring the Mortgaged Property into compliance with the preceding
sentence to the extent permissible by applicable law or regulation.  Borrower
further covenants and agrees that it shall limit the use and occupancy of the
Mortgaged Property to residents that meet the standards for independent living
or assisted living, and that it shall not accept residents that require skilled
nursing care or, except to the extent required by law, permit residents
requiring skilled nursing care to remain at the Mortgaged Property as a routine
matter.”


14.           Section 12(a) of the Instrument is hereby amended to add the
following at the end thereof:


“and, (5) payments for any required licensing fees, permits, or other expenses
related to the operation of the Mortgaged Property as a Seniors Housing Facility
by or on behalf of the Lender, any fines or penalties that may be assessed
against the Mortgaged Property, any costs incurred to bring the Mortgaged
Property into full compliance with applicable codes and regulatory requirements,
and any fees or costs related to Lender’s employment of any operator or service
provider for the Mortgaged Property.”


15.           Section 14(b) of the Instrument is hereby deleted in its entirety
and replaced with the following:


“(b)            Subject to federal, state and local laws and regulations
applicable to resident, employee and tenant privacy, including but not limited
to the Health Insurance Portability and Accountability Act (“HIPAA”)
(collectively the “Privacy

Seniors Housing Modifications to Instrument
Form 4075
 
 
© 2000-2005 Fannie Mae



 
Page B-6

--------------------------------------------------------------------------------

 

Laws”), Borrower shall furnish or cause to be furnished to Lender all of the
following:”


 
“(1)
within 45 days after the end of each fiscal quarter, a statement of income and
expenses for Borrower’s or any Operator’s operation of the Mortgaged Property
for that quarter, a statement of changes in financial position of Borrower
relating to the Mortgaged Property for that quarter and a balance sheet showing
all assets and liabilities of Borrower relating to the Mortgaged Property as of
the end of that quarter;”



 
“(2)
within 90 days after the end of each twelve consecutive month fiscal year, a
statement of income and expenses for Borrower’s or any Operator’s operation of
the Mortgaged Property for that fiscal year, a statement of changes in financial
position of Borrower relating to the Mortgaged Property for that fiscal year,
and a balance sheet showing all assets and liabilities of Borrower relating to
the Mortgaged Property as of the end of that fiscal year;”



 
“(3)
within 30 days after the end of each quarter of Borrower, and at any other time
upon Lender’s request, a rent schedule for the Mortgaged Property showing the
name of each resident and tenant, and for each resident and tenant, the space
occupied, the lease expiration date, the rent payable for the current month, the
date through which rent has been paid, any income attributable to additional
resident services, and any related information requested by Lender;”



 
“(4)
within 120 days after the end of each fiscal year of Borrower, and at any other
time upon Lender’s request, an accounting of all security deposits held pursuant
to all Leases, including the name of the institution (if any) and the names and
identification numbers of the accounts (if any) in which such security deposits
are held and the name of the person to contact at such financial institution,
along with any authority or release necessary for Lender to access information
regarding such accounts; provided, however, that Borrower shall have no
obligation to identify the Owners of Interests in Key Principal;”



 
“(5)
within 120 days after the end of each fiscal year of Borrower, and at any other
time upon Lender’s request, a statement that identifies all owners of any
interest in Borrower and the interest held by each, if


Seniors Housing Modifications to Instrument
Form 4075
 
 
© 2000-2005 Fannie Mae



 
Page B-7

--------------------------------------------------------------------------------

 

Borrower is a corporation, all officers and directors of Borrower, and if
Borrower is a limited liability company, all managers who are not members;
provided, however, that Borrower shall have no obligation to identify the owners
of interests in Key Principal;”


 
“(6)
upon Lender’s request, a monthly property management report for the Mortgaged
Property, showing the number of inquiries made and rental applications received
from residents or prospective residents and deposits received from residents and
any other information requested by Lender;”



 
“(7)
if required by Lender, a statement of income and expense for the Mortgaged
Property for the prior month or quarter;”



 
“(8)
“within 10 days of Borrower’s or Operator’s, as applicable, receipt, copies of
all inspection reports, surveys, reviews, and certifications prepared by, for,
or on behalf of any licensing or regulatory authority relating to the Mortgaged
Property and any legal actions, orders, notices, or reports relating to the
Mortgaged Property issued by the applicable regulatory or licensing
authorities;”



 
“(9)
upon the request of Lender, copies of all reports relating to the services and
operations of the Mortgaged Property, including, if applicable, Medicaid cost
reports and records relating to account balances due to or from Medicaid or any
private insurer; and”



 
“(10)
[Intentionally Omitted.].”



16.           Section 17(a)(5) is hereby amended to state the following:


“shall provide for professional management of the Mortgaged Property as a
Seniors Housing Facility either by Borrower, an Operator under an Operating
Lease approved by Lender in writing, or a management company engaged either by
the Borrower or any Operator under a Contract approved by Lender in writing.”


17.           Section 17(a) of the Instrument is hereby amended to add the
following sentence at the end thereof:


“Borrower further covenants and agrees that it shall maintain and operate, or
shall cause Operator to maintain and operate, the Mortgaged Property as a
Seniors Housing Facility at all times in accordance with the standards required
by any

Seniors Housing Modifications to Instrument
Form 4075
 
 
© 2000-2005 Fannie Mae



 
Page B-8

--------------------------------------------------------------------------------

 

applicable Licenses and as required by any regulatory authority, that it shall
maintain, or shall cause Operator to maintain, in good standing all Licenses,
and that it shall renew and extend or shall cause Operator to renew and extend
all such required Licenses, and shall not fail to take any action necessary to
keep all such Licenses in good standing and full force and effect.  Borrower
will immediately upon its receipt thereof provide Lender with any notice or
order of a violation which may otherwise have an adverse impact on the Mortgaged
Property, its operations or its compliance with licensing and regulatory
requirements.”


18. Section 17 of the Instrument is hereby amended to add the following as
subsection (c):


“Borrower and/or Operator has entered into the Contracts previously identified
to Lender for the provision of goods or services, at or otherwise in connection
with the ownership, operation, use or management of the Mortgaged
Property.  Borrower and/or Operator may in the future enter into Contracts for
the provision of additional goods or services at or otherwise in connection with
the ownership, operation, use or management of the Mortgaged Property.  Until
Lender gives written notice to Borrower of Lender’s exercise of its rights under
this Instrument, Borrower and/or Operator shall have all rights, power and
authority granted to Borrower and/or Operator under any Contract (except as
otherwise limited by this subsection or any other provision of this Instrument),
including the right, power and authority to modify the terms of any Contract or
extend or terminate any Contract, with the exception of any Operating
Lease.  Upon the occurrence of an Event of Default and at the option of Lender,
the permission given to Borrower and/or Operator pursuant to the preceding
sentence to exercise all rights, power and authority under Contracts shall
terminate.  Upon Lender’s delivery of notice to Borrower of an Event of Default,
Lender shall immediately have all rights, powers and authority granted to
Borrower under any Contract, including the right, power and authority to modify
the terms of, extend or terminate any such Contract.  Borrower hereby represents
and warrants and agrees with Lender that:  (1) except as otherwise disclosed to
Lender, the Contracts are assignable and no previous assignment of Borrower’s
interest in the Contracts has been made; (2) the Contracts are in full force and
effect in accordance with their respective terms and there are no defaults
thereunder; (3) Borrower shall fully perform all of its obligations under the
Contracts, and Borrower agrees not to (A) assign, sell, pledge, transfer,
mortgage or otherwise encumber its interests in any of the Contracts to anyone
other than Lender so long as this Instrument is in effect, or (B) amend or
modify any Contract or consent to any transfer, assignment or other disposition
thereof without the written approval of Lender after an Event of Default; and
(4) each Contract entered into by Borrower subsequent to the date

Seniors Housing Modifications to Instrument
Form 4075
 
 
© 2000-2005 Fannie Mae



 
Page B-9

--------------------------------------------------------------------------------

 

hereof, the average annual consideration of which, directly or indirectly, is at
least $20,000, shall provide:  (i) that it shall be terminable for cause; and
(ii) that it shall be terminable, at Lender’s option, upon the occurrence of an
Event of Default.


19.           Section 18(b) of the Instrument is hereby amended to add the
following sentence at the end thereof:


“Prohibited Activities and Conditions also shall not include the safe and lawful
use and storage of medical products and devices customarily used in the
operation of a Seniors Housing Facility.”


20.           Section 19(c) is hereby amended to provide as follows:


“Borrower shall maintain or cause any Operator to maintain at all times
commercial professional liability and general liability insurance, workers’
compensation insurance, and such other insurance as Lender may require from time
to time.”


21.           Section 21(a) of the Instrument is hereby amended to add the
following Sections (8) and (9) at the end thereof:


“(8) 
     a Transfer or change in the holder of the Licenses authorizing the
Mortgaged Property to operate as a Seniors Housing Facility other than to
Borrower or in connection with a Lender approved change in the Operator; and”



“(9)           a Transfer of the Borrower’s or any Operator’s respective
interest(s) in any Operating Lease other than in favor of Lender as security for
the obligations of Borrower under the loan secured by this Instrument.”


22.           Section 22 of the Instrument is hereby amended to add the
following as Sections 22 (g), (h), (i) and (j):


“(g)           any failure by Borrower, Operator or any manager (as applicable)
to comply with the use and licensing requirements set forth in Sections 10 and
11”;


“(h)           any loss by Borrower, Operator or any manager (as applicable) of
any License or other legal authority necessary to operate the Mortgaged Property
as a Seniors Housing Facility, or any failure by Borrower, Operator or any
manager (as applicable) to comply strictly with any consent order or decree or
to correct, within the time deadlines set by any federal, state or local
licensing agency, any deficiency where such failure results, or under applicable
laws and regulations, is

Seniors Housing Modifications to Instrument
Form 4075
 
 
© 2000-2005 Fannie Mae



 
Page B-10

--------------------------------------------------------------------------------

 

reasonably likely to result, in an action by such agency with respect to the
Mortgaged Property that may have a material adverse effect on the income and
operations of the Mortgaged Property or Borrower’s interest in the Mortgaged
Property, including, without limitation, a termination, revocation or suspension
of any applicable Licenses, necessary for the operation of the Mortgaged
Property as a Seniors Housing Facility”;


“(i)           if, without the consent of Lender, Borrower, Operator or any
manager (as applicable):


 
“(i)
ceases to operate the Mortgaged Property as a Seniors Housing Facility;”



 
“(ii)
ceases to provide such kitchens, separate bathrooms, and areas for eating,
sitting and sleeping in each independent living or assisted living unit or at a
minimum, central bathing facilities for Alzheimer’s/dementia care, as are
provided as of the date of this Instrument;”



 
“(iii)
ceases to provide other facilities and services normally associated with
independent living or assisted living units, including, without limitation, (A)
central dining services providing up to three meals per day, (B) periodic
housekeeping, (C) laundry services, (D) customary transportation services, and
(E) social activities;”



 
“(iv)
provides or contracts for skilled nursing care for any of the units;”



 
“(v)
leases or holds available for lease to commercial tenants non-residential space
(i.e., space other than the units, dining areas, activity rooms, lobby, parlors,
kitchen, mailroom, marketing/management offices) exceeding ten percent (10%) of
the net rental area; or”



 
“(vi)
takes any action or permits to exist any condition that causes the Mortgaged
Property to be no longer classified as housing for older persons pursuant to the
Fair Housing Amendments Act of 1988 and the Housing for Older Persons Act of
1995”; and




Seniors Housing Modifications to Instrument
Form 4075
 
 
© 2000-2005 Fannie Mae



 
Page B-11

--------------------------------------------------------------------------------

 

“(j)           a default under any Operating Lease or under the Subordination,
Assignment and Security Agreement executed by Borrower, Operator and Lender in
connection with this Loan which continues beyond any applicable cure period, or
the termination of any Operating Lease without Lender’s prior written approval.”


23.           The former Sections 22(g), (h) and (i) are hereby amended to be
Sections 22 (k), (l) and (m), respectively and are amended to read as follows:


“(k)           any failure by Borrower to perform any of its obligations under
this Instrument (other than those specified in Sections 22(a) through (j)), as
and when required, which continues for a period of 30 days after notice of such
failure by Lender to Borrower, but no such notice or grace period shall apply in
the case of any such failure which could, in Lender’s judgment, absent immediate
exercise by Lender of a right or remedy under this Instrument, result in harm to
Lender, impairment of the Note or this Instrument or any other security given
under any other Loan Document;”


“(l)           any failure by Borrower to perform any of its obligations as and
when required under any Loan Document other than this Instrument which continues
beyond the applicable cure period, if any, specified in that Loan Document; and”


“(m)                      any exercise by the holder of any other debt
instrument secured by a mortgage, deed of trust or deed to secure debt on the
Mortgaged Property of a right to declare all amounts due under that debt
instrument immediately due and payable.”


24.           Section 43 of the Instrument is hereby amended to add the
following sentences at the end thereof:


“In addition to the remedies set forth herein and elsewhere in this Instrument,
upon an Event of Default Lender shall be entitled to mandate the use of a
lockbox bank account or other depositary account, to be maintained under the
control and supervision of Lender, for all income of the Mortgaged Property,
including, but not limited to, Rents, service charges, insurance payments and
Third Party Payments.  Lender may, upon an Event of Default, cause the removal
of Borrower, Operator or any manager (as applicable) from any Mortgaged Property
operations.  Until such time as Lender has located a replacement operator,
Borrower, the acting Operator or manager shall continue to provide all required
services to maintain the Mortgaged Property in full compliance with all
licensing and regulatory requirements as a Seniors Housing Facility, subject,
however to Lender making available to Borrower

Seniors Housing Modifications to Instrument
Form 4075
 
 
© 2000-2005 Fannie Mae



 
Page B-12

--------------------------------------------------------------------------------

 

the income from the Mortgaged Property to the extent necessary to cover the
reasonable cost of such services.  Borrower acknowledges that its failure to
perform or to cause the performance of this service shall constitute a form of
waste of the Mortgaged Property, causing irreparable harm to Lender and the
Mortgaged Property, and shall constitute sufficient cause for the appointment of
a receiver.”


25.           The following new Section is added to the Instrument after the
last numbered Section and there are no Sections appearing between the last
numbered Section and the numbered Section appearing below:


“[49.]                      BORROWER’S REPRESENTATIONS AND WARRANTIES.  In
addition to any other representations and warranties contained in this
Instrument, Borrower hereby represents and warrants to Lender as follows:”


“(a)           The Mortgaged Property is duly licensed as an assisted living
residence and Borrower or Operator is in all respects legally authorized to
operate the Mortgaged Property as a Seniors Housing Facility, under the
applicable laws of the Property Jurisdiction.”


“(b)           Borrower or Operator (with respect to its operations at the
Mortgaged Property), as applicable, and the Mortgaged Property (and the
operation thereof) are in compliance in all material respects with the
applicable provisions of all laws, statutes, regulations, ordinances, orders,
standards, restrictions and rules of any federal, state or local government or
quasi-government body, agency, board or authority having jurisdiction over the
operation of the Mortgaged Property, including, without limitation: (i) health
care and fire safety codes; (ii) design and construction requirements, (iii)
laws regulating the handling and disposal of medical or biological waste; (iv)
the applicable provisions of Seniors Housing Facility laws, rules, regulations
and published interpretations thereof to which the Borrower or the Mortgaged
Property is subject; (v) privacy, security and billing standards such as those
set forth in HIPAA, and (vi) all criteria established to classify the Mortgaged
Property as housing for older persons under the Fair Housing Amendments Act of
1988 and the Housing for Older Persons Act of 1995;”


“(c)           If required, Borrower or Operator (with respect to its operations
at the Mortgaged Property) has a current provider agreement under any and all
applicable federal, state and local laws for reimbursement: (a) to a Seniors
Housing Facility; or (b) for other type of care provided at such
facility.  There is no decision not to renew any provider agreement related to
the Mortgaged Property, nor is there any action pending or, to the knowledge of
Borrower, threatened to impose alternative, interim or final sanctions with
respect to the Mortgaged Property;”

Seniors Housing Modifications to Instrument
Form 4075
 
 
© 2000-2005 Fannie Mae



 
Page B-13

--------------------------------------------------------------------------------

 



“(d)           Borrower or Operator (with respect to its operations at the
Mortgaged Property), as applicable, and the Mortgaged Property are not subject
to any proceeding, suit or investigation by any federal, state or local
government or quasi-government body, agency, board authority or any other
administrative or investigative body which may result in the imposition of a
fine or an alternative, interim or final sanction, or which would have a
material adverse effect on Borrower or the operation of the Mortgaged Property,
or which would result in the appointment of a receiver or manager or would
result in the revocation, transfer, surrender, suspension or other impairment of
the Licenses for the Mortgaged Property to operate as a Seniors Housing
Facility;”


“(e)           Upon Lender’s request and subject to Privacy Laws, copies of
resident care agreements and resident occupancy agreements shall be provided to
Lender.  All resident records at the Mortgaged Property are true and correct in
all material respects;”


“(f)           Neither the execution and delivery of the Note, the Instrument or
the Loan Documents, Borrower’s or Operator’s, as applicable, performance
thereunder, nor the recordation of the Instrument will adversely affect the
Licenses necessary for the operation of the Mortgaged Property as a Seniors
Housing Facility in the Property Jurisdiction;”


“(g)           Neither Borrower  nor Operator (with respect to its operations at
the Mortgaged Property) is a participant in any federal program whereby any
federal, state or local, government or quasi-governmental body, agency, board or
other authority may have the right to recover funds by reason of the advance of
federal funds.  Borrower has received no notice, and is not aware of any
violation by the Mortgaged Property or the operation thereof of applicable
antitrust laws of any federal, state or local, government or quasi-government
body, agency, board or other authority; and,”


“(h)           Except as otherwise specifically disclosed to the Lender in
writing, as of the date hereof in the event any existing Operating Lease or
management agreement is terminated or Lender acquires the Mortgaged Property
through foreclosure or otherwise, neither Borrower, Lender, any subsequent
operator or manager, nor any subsequent purchaser (through foreclosure or
otherwise) must obtain a certificate of need from any applicable state health
care regulatory authority or agency (other than giving such notice required
under the applicable state law or regulation) prior to applying for any
applicable License necessary for the operation of the Mortgaged

Seniors Housing Modifications to Instrument
Form 4075
 
 
 
© 2000-2005 Fannie Mae



 
Page B-14

--------------------------------------------------------------------------------

 

Property as a Seniors Housing Facility, provided that no service or unit
complement is changed.”


26. All capitalized terms used in this Exhibit not specifically defined herein
shall have the meanings set forth in the text of the Instrument that precedes
this Exhibit.


(Initial Page Attached)

Seniors Housing Modifications to Instrument
Form 4075
 
 
© 2000-2005 Fannie Mae



 
Page B-15

--------------------------------------------------------------------------------

 

Initial Page to Exhibit B Modifications to Instrument





 
BORROWER'S INITIALS: _/s/ EM__







Seniors Housing Modifications to Instrument
Form 4075
 
 
 
© 2000-2005 Fannie Mae



 
Page B-16

--------------------------------------------------------------------------------

 
EXHIBIT C


MODIFICATIONS TO INSTRUMENT
(CROSS-DEFAULT AND CROSS COLLATERALIZATION)
 
The following modifications are made to the text of the Instrument that precedes
this Exhibit:
 
The following new Sections are added to the Instrument after the last numbered
Section:


“[50.]                      CROSS-DEFAULT AND CROSS COLLATERALIZATION.
 
 
(a)
In addition to the Mortgaged Property described on Exhibit “A” attached hereto,
each entity (other than Borrower) set forth on Exhibit “D” attached hereto
(individually each an “Other Borrower” and collectively, the “Other Borrowers”)
is owned directly or indirectly by the same party who owns the Borrower and each
Other Borrower owns a seniors housing property as described on Exhibit “D”
(collectively, the “Other Projects”).  All of the properties described on
Exhibit “D”, together with the Mortgaged Property, are referred to herein
collectively as the “Projects”.  Contemporaneous with the closing and funding of
the Loan to the Borrower evidenced by the Note, the Lender has extended
additional loans to the Other Borrowers in the amounts set forth on Exhibit “D”
(collectively, the “Other Loans”) as evidenced by the Multifamily Notes
described on Exhibit “D”, each dated of even date herewith (the “Other Notes”)
(the Note and the Other Notes being collectively referred to herein as the
“Notes”), each Other Loan being secured by a Multifamily Mortgage or Deed of
Trust, Assignment of Rents and Security Agreement dated of even date herewith
(“each an Other Security Instrument”) against the Other Project owned by the
applicable Other Borrower (this Instrument and the Other Security Instruments
being collectively referred to herein as “Security Instruments”).

 
(b)
The Borrower hereby agrees and consents that upon the occurrence of an Event of
Default under one of the Other Security Instruments an Event of Default shall
exist under this Instrument and under the Loan Documents executed and delivered
in connection with this Instrument.  No notice shall be required to be given to
the Borrower in connection with such Event of Default.  Upon an Event of Default
under any Security Instrument with respect to any one of the Projects, the
Lender shall have the right, in its sole and absolute discretion, to exercise
and perfect any and all rights in and under the Loan Documents with regard to
any or all of the Projects, including, but not limited to, an acceleration of
one or all of the Notes and the sale of one or all of the Projects in accordance
with the terms of the respective Security Instrument.  No notice, except as

 

Cross-Default and Cross-Collateralization Form 4068
   Modifications to Instrument (Multi-Project/Multi-Note)
© 1997-2001 Fannie Mae


 
Page C-1

--------------------------------------------------------------------------------

 

may be required by the respective Security Instrument shall be required to be
given in connection with the Lender’s exercise of any and all of its rights
after an Event of Default has occurred.
 
 
(c)
The Borrower acknowledges that the Lender is unwilling to extend the Loan
evidenced by the Note to the Borrower and the Other Loans evidenced by the Other
Notes to the Other Borrowers, unless the Borrower and the Other Borrowers agree
that as additional security to the Lender all of the Projects will be treated as
a single project through the imposition of cross-collateralization and
cross-default provisions.  The Borrower further acknowledges that the Lender’s
agreement to extend the Loan is in partial consideration for the
cross-collateralization and cross-default provisions set forth herein
below.  Accordingly, at Lender’s sole and absolute discretion, except as
otherwise provided herein, the Loan and the Other Loans shall be treated as if
they were a single, integrated joint and several indebtedness of the Borrower
and the Other Borrowers and the Projects shall secure to the Lender the payment
and performance of all of the Borrower’s obligations with respect to the Loan
and all of the Other Borrowers’ obligations with respect to the Other Loans
(collectively, the “Combined Obligations”), without apportionment or allocation
of any Project or any portion of any Project (except that the Combined
Obligations may be apportioned among the Projects for the sole and limited
purpose of determining the amount of transfer or recordation taxes or
documentary stamps required in connection with recordation of this Instrument
and the Other Security Instruments).

 
 
(1)
If the Borrower fails to pay fully, when due, any amount payable to the Lender
under the Note, this Instrument or any Loan Document, then the Lender may
enforce its rights and remedies and may recover such amounts from the value of
each of the Projects, on a pro rata basis or otherwise, as determined by the
Lender in its sole discretion.

 
 
(2)
At Lender’s sole discretion, this Instrument secures the Combined Obligations of
the Borrower and the Other Borrowers as well as the Indebtedness of the Borrower
under the Note and the Loan Documents.

 
(d)
The Borrower hereby agrees and consents that as additional security to the
Lender, this Instrument and the Loan Documents executed and delivered in
connection herewith shall secure and the Mortgaged Property described in this
Instrument and the collateral described in the Loan Documents shall secure, not
only the Loan evidenced by the Note but all Other Loans evidenced by the Other
Notes and shall serve as collateral for each and every of the Other Loans as
follows:  the Indebtedness secured by this Instrument shall include the
indebtedness evidenced by the Other Notes and this

 

Cross-Default and Cross-Collateralization Form 4068  
   Modifications to Instrument (Multi-Project/Multi-Note)
© 1997-2001 Fannie Mae


 
Page C-2

--------------------------------------------------------------------------------

 

Instrument shall secure the promises and covenants under this Instrument and the
Other Security Instruments, all to the end that this Instrument and the Other
Security Instruments shall stand as security for and shall secure payment,
performance and observance of the Note, this Instrument, the Other Notes and the
Other Security Instruments, and the Mortgaged Property (as defined in this
Instrument) shall be collateral under this Instrument and the Loan Documents,
and shall be collateral for the Other Loans evidenced by the Other Notes.
 
(e)
Upon the occurrence of an Event of Default under this Instrument or any of the
Other Security Instruments, the Lender in its discretion may, but shall not be
obligated to, exercise any or all of the following remedies:

 
 
(1)
declare immediately due and payable the Indebtedness applicable to the Loan and
any or all of the Other Loans, whether or not the Lender exercises its right to
declare immediately due and payable the Indebtedness related to a particular
Security Instrument under which the Event of Default may have occurred; and

 
 
(2)
exercise any or all of its rights and remedies under this Instrument, any Loan
Document or applicable law.

 
The Lender may exercise such remedies in one or more proceedings, whether
contemporaneous or consecutive or a combination of both, to be determined by
Lender in its sole discretion.  The Lender may enforce its rights against any
one or more Projects, or portions of Projects, in such order and manner as it
may elect in its sole discretion.  The enforcement of any one Security
Instrument shall not constitute an election of remedies, and shall not limit or
preclude the enforcement of any other Security Instrument or Loan Document,
through one or more additional proceedings.  The Lender may bring any action or
proceeding, including but not limited to judicial or non-judicial foreclosure
proceedings, without regard to the fact that one or more other proceedings may
have been commenced elsewhere with respect to the same Project or Projects or
any portion of them.  The Borrower, for itself and for any and all persons or
entities now or in the future holding or claiming any lien on, security interest
in, or other interest or right of any nature in or to any Project, and who have
actual or constructive notice of this Instrument, hereby unconditionally and
irrevocably waives any rights it may have, now or in the future, whether at law
or in equity, to require the Lender to enforce or exercise any of its rights or
remedies under this Instrument, under any Other Security Instrument, or under
any other Loan Document in any particular manner or order or in any particular
state or county, or to apply the proceeds of any foreclosure sale or sales in
any particular manner or order.
 

Cross-Default and Cross-Collateralization Form 4068  11/01 
   Modifications to Instrument (Multi-Project/Multi-Note)
© 1997-2001 Fannie Mae


 
Page C-3

--------------------------------------------------------------------------------

 

(f)
No judgment obtained by Lender in any one or more enforcement proceedings shall
merge the related Indebtedness into that judgment, and all Indebtedness which
remains unpaid shall remain a continuing obligation of the Borrower, subject to
the nonrecourse provisions of the Loan Documents.

 
(g)
Proceeds of the enforcement or foreclosure of any Security Instrument shall be
applied to the payment of the Combined Obligations in such order as the Lender
may determine in its sole discretion.

 
(h)
If the Combined Obligations of the Borrower are otherwise subject to avoidance
under any fraudulent transfer law, then the Combined Obligations of the Borrower
shall be limited to the largest amount that would not render its Combined
Obligations subject to avoidance as a fraudulent transfer or conveyance under
that fraudulent transfer law.

 
(i)
Until the Combined Obligations have been paid and performed in full, the
Borrower shall withhold exercise of any right of subrogation, contribution,
reimbursement or indemnity (whether contractual, statutory, equitable, under
common law or otherwise) and any other rights to enforce any claims or remedies
which it has now or may have in the future against any of the Projects or
against any of the Other Borrowers or any guarantor or security for the Combined
Obligations.  If the Borrower’s agreement under this Subsection (i) to withhold
exercise of rights of subrogation, contribution, reimbursement and indemnity is
found by a court of competent jurisdiction to be void or voidable for any
reason, any such rights the Borrower or the Other Borrowers may have against any
of the Projects or any guarantor or security for the Combined Obligations shall
be subordinate to any rights the Lender may have against such Projects, such
guarantor or such security.

 
(j)
It is understood that the holder of this Instrument is not required to exercise
any remedies available under any of the Other Notes or any of the Other Security
Instruments prior to or after exercising its rights and remedies under the Note
and this Instrument and that the holder of the Note and this Instrument may
exercise its remedies collectively or individually, at its sole option.  It is
specifically covenanted and agreed that the holder of the Note and this
Instrument may proceed, at the same time or at different times, to foreclose
this Instrument and any or all of the Other Security Instruments by any
appropriate proceedings and that no event of enforcement pursuant to such
instruments including without limiting the generality of the foregoing, any
pending foreclosure, judgment or decree of foreclosure, foreclosure sale, rents
received, possession taken, deficiency judgment or other judgment taken on any
or all of the Other Security Instruments or this Instrument shall in any way
stay, preclude or bar the enforcement of any of the Other Notes or the Other
Security Instruments or the Note or this Instrument.  The holder of the Note and
this Instrument may pursue any or all of its

 

Cross-Default and Cross-Collateralization Form 4068  11/01 
   Modifications to Instrument (Multi-Project/Multi-Note)
© 1997-2001 Fannie Mae


 
Page C-4

--------------------------------------------------------------------------------

 

remedies to the maximum extent permitted by the Note and this Instrument and the
Other Notes and the Other Security Instruments until all of the indebtedness
evidenced thereby has been paid and discharged in full.  Neither the Borrower
nor any of the Other Borrowers nor any person or persons claiming under them
shall have or enjoy any right to marshaling of assets, all such rights being
hereby expressly waived as to the Borrower and all persons claiming under it,
including junior lien holders.  No release of personal liability of any person
and no release of any portion of the security for the Note or the Other Notes
shall have any effect upon any other of the Note or Other Notes or this
Instrument or Other Security Instruments.
 
(k)
The Borrower agrees that the Lender may, without demand and at any time and from
time to time and without the consent of, or notice to, the Borrower or any Other
Borrower, without incurring responsibility to the Borrower or any Other
Borrower, and without impairing or releasing the Combined Obligations of the
Borrower and the Other Borrowers, upon or without any terms or conditions an in
whole or in part:

 
 
(1)
exercise or refrain from exercising any rights against any Projects;

 
 
(2)
release or substitute any one or more endorsers, guarantors, Other Borrowers or
other obligors with respect to the Indebtedness or Combined Obligations; and

 
 
(3)
release any or all of the Other Loans from the Indebtedness secured by the lien
of this Instrument, and proceed against the Borrower, or any other liable
parties on or with respect to the Indebtedness, and proceed to enforce the
Lender’s rights and remedies against and with respect to the Mortgaged Property
separately and distinctly from the Other Security Instruments and the Other
Projects as if the Mortgaged Property had not been subject to the
cross-collateralization provisions of this Instrument and the Other Security
Instruments.  Nothing contained in this provision or in any other provision
hereof shall in any way, form or manner impair the obligations and liabilities
of the Borrower or the rights and remedies of the Lender under the Loan
Documents including this Instrument, except and only to the extent that the same
has been specifically released by the Lender in writing.  By way of example, but
not limitation, the Lender may release any Project from the
cross-collateralization provisions hereof while not releasing such Project or
the Security Instrument or other Loan Documents encumbering such Project from
the cross-default provisions hereof.

 

Cross-Default and Cross-Collateralization Form 4068  11/01 
   Modifications to Instrument (Multi-Project/Multi-Note)
© 1997-2001 Fannie Mae


 
Page C-5

--------------------------------------------------------------------------------

 

(l)
Notwithstanding the existence of any other security interests in any Project
held by the Lender or by any other party, the Lender shall have the right to
determine in its sole discretion the order in which any or all of the Projects
or portions of any of the Projects shall be subjected to the remedies provided
in this Instrument and the Other Security Instruments and the Loan Documents
executed and delivered in connection therewith or applicable law.  The Lender
shall have the right to determine in its discretion the order in which any or
all portions of the Combined Obligations are satisfied from the proceeds
realized upon the exercise of such remedies.

 
(m)
No invalidity, irregularity or unenforceability of all or any part of the
Combined Obligations of the Borrower or the Other Borrowers shall affect, impair
or be a defense to the recovery by the Lender of the Indebtedness or Combined
Obligations of any Other Loan.

 
[51.]                      EXHIBIT D.  Exhibit D is attached to this Instrument.
 
(Initial Page Attached)
 

Cross-Default and Cross-Collateralization Form 4068  11/01 
   Modifications to Instrument (Multi-Project/Multi-Note)
© 1997-2001 Fannie Mae


 
Page C-6

--------------------------------------------------------------------------------

 

Initial Page to Exhibit C Modifications to Instrument
 


 


 
BORROWER’S INITIALS: __/s/ EM___

Cross-Default and Cross-Collateralization Form 4068  11/01 
   Modifications to Instrument (Multi-Project/Multi-Note)
© 1997-2001 Fannie Mae


 
Page C-7

--------------------------------------------------------------------------------

 

EXHIBIT D TO INSTRUMENT
 
OTHER BORROWERS, OTHER NOTES, OTHER PROJECTS
 
Other
Borrower                                                                                     Other
Loan                                           Other
Notes                                                                Other
Project
 


Emerikeyt Palms at Loma Linda,
Inc.,                                                                                                                                Multifamily
Note from                                                                Palms
at Loma Linda
a California
corporation                                                                                     $14,475,000                                           Emerikeyt
Palms at
Loma                                                                25585 Van
Leuven Street
Linda Inc.                                                                Loma
Linda, CA 92354
to KeyCorp Real Estate
Capital Markets, Inc.


Emerikeyt Springs at Oceanside,
Inc.,                                                                                                                                Multifamily
Note from                                                                The
Springs at Oceanside
a California
corporation                                                                                     $  5,586,000                                           Emerikeyt
Springs at Oceanside3524 Lake Boulevard
Inc. to KeyCorp Real
Estate                                                                           Oceanside,
CA 92056
Capital Markets, Inc.


(Initial Page Attached)

 
 

--------------------------------------------------------------------------------

 

Initial Page to Exhibit D to Instrument


BORROWER’S INITIALS:/s/ EM

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


MODIFICATIONS TO INSTRUMENT


The following modifications are made to the text of the Instrument that precedes
this Exhibit:


1.
Section 1(s)(15) is amended by adding the following to the end thereof:



“excluding the trademark and/or tradename “Emeritus” and any variation thereof”


2.
Section 1(z) is amended in its entirety to read as follows:



 
“(z)
“Transfer” means (A) a sale, assignment, transfer or other disposition (whether
voluntary, involuntary or by operation of law); (B) the granting, creating or
attachment of a lien, encumbrance or security interest (whether voluntary,
involuntary or by operation of law); (C) the issuance or other creation of an
ownership interest in a legal entity, including a partnership interest, interest
in a limited liability company or corporate stock, other than the issuance of
stock of Key Principal which is sold or intended to be sold on a public market;
(D) the withdrawal, retirement, removal or involuntary resignation of a partner
in a partnership or a member or manager in a limited liability company; or (E)
the merger (other than a merger related to Key Principal in which Key Principal
is the surviving entity), dissolution, liquidation, or consolidation of a legal
entity.  “Transfer” does not include (i) a conveyance of the Mortgaged Property
at a judicial or non-judicial foreclosure sale under this Instrument or (ii) the
Mortgaged Property becoming part of a bankruptcy estate by operation of law
under the United States Bankruptcy Code.  For purposes of defining the term
“Transfer,” the term “partnership” shall mean a general partnership, a limited
partnership, a joint venture and a limited liability partnership, and the term
“partner” shall mean a general partner, a limited partner and a joint venturer.”



3.
Section 4(e) is modified by adding the words “Subject to all applicable Privacy
Laws (as hereinafter defined),” at the beginning of the first sentence.



4.           Section 4(f) is amended in its entirety to read as follows:


“Borrower shall not lease any portion of the Mortgaged Property for
non-residential use except with the prior written consent of Lender and Lender’s
prior written approval of the Lease agreement with the exception of any
Operating Lease which has previously been approved by Lender; provided, however,
that Lender’s prior written consent and prior written approval shall not be
required with respect to commercial leases for hair salons, physical therapy
spaces, or other leases covering floor space not exceeding 3,000 square feet,
provided that the lessee and its business and non-residential use of a portion
of the Mortgaged Property are consistent with similarly situated senior housing
facilities (an “Immaterial Commercial Lease”).  Borrower shall not modify the
terms of, or extend or terminate, any Lease for non residential use (including
any lease in existence on the date of this Instrument) without the prior written
consent of Lender; provided, however, no

 
Page E-1

--------------------------------------------------------------------------------

 

such consent shall be required with respect to any modification, extension or
termination of any Immaterial Commercial Lease.  Borrower shall, without request
by Lender, deliver an executed copy of each non residential Lease to Lender
promptly after such Lease is signed.  All non residential Leases, including
renewals or extension of existing Leases, but specifically excluding all
Immaterial Commercial Leases, shall specifically provide that (1) such Leases
are subordinate to the lien of this Instrument (unless waived in writing by
Lender); (2) the tenant shall attorn to Lender and any purchaser at a
foreclosure sale, such attornment to be self executing and effective upon
acquisition of title to the Mortgaged Property by any purchaser at a foreclosure
sale or by Lender in any manner; (3) the tenant agrees to execute such further
evidences of attornment as Lender or any purchaser at a foreclosure sale may
from time to time request; (4) the Lease shall not be terminated by foreclosure
or any other transfer of the Mortgaged Property; (5) after a foreclosure sale of
the Mortgaged Property, Lender or any other purchasers at such foreclosure sale
may, at Lender’s or such purchaser’s option, accept or terminate such Lease; and
(6) the tenant shall, upon receipt after the occurrence and during the
continuance of an Event of Default of a written request from Lender, pay all
Rents payable under the Lease to Lender.”


5.
Section 7 entitled “Deposits for Taxes, Insurance and Other Charges”, subsection
(a) provision (1) is deleted in its entirety and amended to read as follows:



 
“(1)
any water and sewer charges which, if not paid, may result in a lien on all or
any part of the Mortgaged Property, provided that such deposits for water and
sewer charges shall not be required as long as water and sewer charges are paid
when due and prior to any lien attaching to the Mortgaged Property and the
Lender is provided evidence satisfactory to it of such payment within fifteen
(15) days of such payment and provided further that no Event of Default has
occurred under this Instrument,”



6.
Section 7(c) is modified by adding the following at the end thereof:



“Provided no Event of Default shall have occurred and be continuing, any tax
refunds received by Lender from any taxing authority shall be credited against
any Imposition Deposits required to be made by Borrower with respect to such
taxes.”


29.  
Section 7 of the Instrument is hereby modified to add the following new
subsection 7(f):



 
“(f)
Notwithstanding the foregoing provisions of this Section 7, Lender hereby
conditionally waives the requirement of such Imposition Deposits for insurance
premiums pursuant to Section 7(a)(2) above; provided, that:



(ii)  
Borrower pays all insurance premiums and costs when due and prior to any
delinquency and Borrower provides Lender with proof of such (in the form of a
paid invoice) no later than fifteen (15) days after such payment.  Further,
Lender shall have the right to examine Borrower’s records relating to the
payment of insurance and other expenses of the Property upon reasonable notice
from Lender;



(iii)  
The Lender’s annual property inspections show that the Property is in good
condition;




 
Page E-2

--------------------------------------------------------------------------------

 



(iii)  
No change to, or replacement of, any insurance policy shall be made by Borrower
without the express written consent of Lender; provided, however, that Borrower
shall be permitted to change insurance carriers so long as the new insurance
policy complies with all requirements of the Loan Documents, and the Lender is
named as an additional insured;



(iv)  
In the event of any Event of Default, whether monetary or non-monetary, the
suspension of the collection of monthly Imposition Deposits will automatically
terminate and Borrower shall, on the first day of the month following notice by
Lender, and throughout the remaining loan term resume and continue to pay
Imposition Deposits;





(v)  
If a Transfer of the Property occurs, Imposition Deposits will automatically and
immediately be reinstated; and





(vi)  
The Lender, in its sole discretion, retains the right to reinstate monthly
Imposition Deposits at any time.  In the event Lender exercises this right to
reinstate the collection of monthly Imposition Deposits, Borrower shall, on the
first month following notice by Lender, and throughout the remaining loan term
resume and continue to pay Imposition Deposits.”





8.
Section 10 is deleted in its entirety and replaced with the following:



“10.
COMPLIANCE WITH LAWS.  Borrower shall comply, or shall cause Operator to comply,
in all material respects with all laws, ordinances, regulations and requirements
of any Governmental Authority and all recorded lawful covenants and agreements
relating to or affecting the Mortgaged Property, including all laws, ordinances,
regulations, requirements and covenants pertaining to health and safety,
construction of improvements on the Mortgaged Property, fair housing, zoning and
land use, and Leases.  Borrower also shall comply, or shall cause Operator to
comply, with all applicable laws that pertain to the maintenance and disposition
of tenant security deposits.  Borrower shall at all times maintain, or cause
Operator to maintain, records sufficient to demonstrate compliance with the
provisions of this Section 10.  Borrower shall take, or shall cause Operator to
take, appropriate measures to prevent, and shall not engage in or knowingly
permit, any illegal activities at the Mortgaged Property that could endanger
tenants or visitors, result in damage to the Mortgaged Property, result in
forfeiture of the Mortgaged Property, or otherwise materially impair the lien
created by this Instrument or Lender’s interest in the Mortgaged
Property.  Borrower represents and warrants to Lender that no portion of the
Mortgaged Property has been or will be purchased with the proceeds of any
illegal activity.”



9.
Section 11 is modified by adding after the words “Borrower shall not”, the words
“nor shall Borrower permit Operator to:”.




 
Page E-3

--------------------------------------------------------------------------------

 

10.
Section 13 is modified to add the following at the end thereof:



“; provided, however, any such inspections shall be conducted in a manner which
complies with applicable Privacy Laws”


11.
Section 14(a) is deleted in its entirety and replaced with the following:



 
“(a)
Borrower shall, or shall cause Operator to, keep and maintain at all times at
the Mortgaged Property or the Borrower’s or Operator’s offices, and upon
Lender’s request shall make available or cause Operator to make available,
complete and accurate books of account and records (including copies of
supporting bills and invoices) adequate to reflect correctly the operation of
the Mortgaged Property, and copies of all written contracts, Leases, and other
instruments which affect the Mortgaged Property.  The books, records, contracts,
Leases and other instruments shall be subject to examination and inspection at
any reasonable time by Lender; provided, however, any such inspections shall be
conducted in a manner which complies with applicable Privacy Laws.



12.
Section 14(d) is modified by:



 
(i)
adding after the words “If Borrower fails to provide”, the words “, or cause to
be provided,”; and



 
(ii)
adding after the words “Lender shall have the right to have Borrower’s”, the
words “and/or Operators, as applicable”.



13.
Section 14(e) is modified by adding after the words “Borrower shall deliver”,
the words “, or cause to be delivered,”.



14.
Section 15(b) is modified by adding after the words “Borrower shall pay”, the
words “, or cause to be paid,”.



15.
Section 15(c) is modified by:



 
(i)
adding after the words “Borrower has timely delivered”, the words “, or cause to
be delivered,” in the first sentence; and



 
(ii)
adding after the words “any bills or premium notices that it”, the words “or the
Operator” in the first sentence.



16.
Section 15(d) is amended by adding the words “or Operator” after each appearance
of the word “Borrower”.



17.
Section 15(e) is deleted in its entirety and replaced with the following:



 
(e)
Borrower shall promptly deliver, or cause to be delivered, to Lender a copy of
all notices of, and invoices for, Impositions, and if Borrower or Operator pays
any Imposition directly, Borrower shall promptly furnish, or cause to be
furnished, to Lender receipts evidencing such payments.”




 
Page E-4

--------------------------------------------------------------------------------

 

18.
Section 17(a) is modified by:



29.  
adding after the words “(3) shall restore or repair”, the words “or cause
Operator to restore or repair,” in the first sentence;



 
(ii)
adding after the words “restoration or repair, (4) shall”, the words “keep or
cause the Operator to” in the first sentence; and



 
(iii)
adding the words “or in connection with any required repair or restoration of
the Mortgaged Property” to the end of the last sentence.



19.
The second line of Section 18 entitled “Environmental Hazards”, subsection (e)
is modified by deleting the colon at the end thereof and inserting the
following:



“(or in any written reports delivered to or obtained by Lender prior to the date
hereof):”


20.
Section 18(e)(3) is modified by adding the words “(or in any written reports
delivered to or obtained by Lender prior to the date hereof)”, before the words
“, the Mortgaged Property does not now contain”.



21.
Section 18(h) is deleted in its entirety and replaced with the following:



 
“(h)
If any investigation, site monitoring, containment, clean-up, restoration or
other remedial work (“Remedial Work”) is necessary to comply with any Hazardous
Materials Law or order of any Governmental Authority that has or acquires
jurisdiction over the Mortgaged Property or the use, operation or improvement of
the Mortgaged Property under any Hazardous Materials Law, Borrower shall, or
shall cause the Operator to, by the earlier of (1) the applicable deadline
required by Hazardous Materials Law or (2) 30 days after notice from Lender
demanding such action, begin performing the Remedial Work, and thereafter
diligently prosecute it to completion, and shall in any event complete or cause
to be completed the work by the time required by applicable Hazardous Materials
Law.  If Borrower fails to begin, or to cause Operator to begin, on a timely
basis or diligently prosecute any required Remedial Work, Lender may, at its
option, cause the Remedial Work to be completed, in which case Borrower shall
reimburse Lender on demand for the cost of doing so.  Any reimbursement due from
Borrower to Lender shall become part of the Indebtedness as provided in
Section 12.”



22.
Section 18 entitled “Environmental Hazards”, subsection (k) is modified by
deleting the last sentence thereof and inserting in lieu thereof the following:



“However, any Indemnitee may, if it determines in its sole discretion that
counsel selected by Borrower is not adequately defending such Indemnitee, elect
to defend any claim or legal or administrative proceeding at Borrower’s
expense.”


23.
Section 18 entitled “Environmental Hazards”, subsection (m) is modified by
deleting the words “natural persons who are” after the words “deficiency from
any” and replacing it with the words “members, shareholders or”.




 
Page E-5

--------------------------------------------------------------------------------

 

24.
Section 18 entitled “Environmental Hazards”, subsection (o) is modified by
adding after the words, “under this Section 18 applies, Lender may” and before
the words “employ its own legal counsel” the words, “if Lender determines in its
sole discretion that counsel and consultants retained by Borrower are
inadequately defending Lender”.



25.
Section 19(b) is modified to provide that Borrower may also deliver to Lender
certified copies of a policy with an original certificate of insurance in form
acceptable to Lender.



26.
Section 21(b) is modified to delete the period at the end of Section 21(b)(6)
and add new Sections 21(b)(7), 8 and 9 as follows:



 
“(7)
Transfers of the stock of any Publicly-Held Corporation occurring through a
public stock exchange or over the counter market;



 
(8)
Any existing liens, encumbrances or security interests affecting Personalty used
exclusively in operating the Mortgaged Property as a Senior Housing Facility
that have been disclosed to Lender in writing and are in effect on the date
hereof and creation of any liens, encumbrances or security interests in
Personalty used exclusively in operating the Mortgaged Property as a Senior
Housing Facility that is acquired by Borrower or Operator after the date hereof,
provided the value of the Personalty acquired after the date hereof that is
subject to such liens does not, at any time, exceed $200,000.00; and



 
(9)
The grant of a leasehold interest in an Immaterial Commercial Lease.”



27.
Section 21 is modified by adding the following new subsection (e).

 
 

 
 
(e)
Borrower shall have a one-time right to pay a $10,000 processing fee in lieu of
the review fee specified in 21(c)(6)(A) and a transfer fee equal to Zero Dollars
($0.00) in lieu of the 1% transfer fee specified in 21(c)(6)(A) in the event of
a Transfer of a direct or indirect Controlling Interest in Borrower to a new
entity provided that (i) in all events Emeritus Corporation, a Washington
corporation, shall then own directly or indirectly through one or more
intermediaries a 100% ownership interest in such new entity; and (ii) such new
entity must satisfy all credit and underwriting requirements of Fannie Mae as in
effect at the time of a Transfer under this subsection.  Borrower, the
transferor and transferee shall be required to comply with all the requirements
of Section 21(c) in connection with any Transfer set forth in this
subsection.  This subsection shall be used only to calculate the appropriate
review fee and transfer fee and shall not be deemed to be a consent by Lender to
any Transfer set forth above.

 
28.
Section 40 is modified by adding the words “Subject to any limitations imposed
by applicable Privacy Laws” at the beginning of the Section.



29.
Section 45 is modified by adding the following additional sentence to the end
thereof:



 
“This Instrument is to be filed in the real estate records of Seward County,
Kansas.  A description of the real estate is attached hereto as Exhibit
A.  Borrower is the record owner of the real estate.”


 
Page E-6

--------------------------------------------------------------------------------

 



30.
All capitalized terms used in this Exhibit not specifically defined herein shall
have the meanings set forth in the text of the Instrument that precedes this
Exhibit.



(Initial Page Attached)

 
Page E-7

--------------------------------------------------------------------------------

 

Initial Page to Exhibit E Modifications to Instrument






BORROWER’S INITIALS:/s/ EM

 
Page E-8

--------------------------------------------------------------------------------

 
